 

Exhibit 10.17

EDGEWATER BUSINESS PARK

LEASE

This Lease (the "Lease"), dated as of the Execution Date set forth in Section 1
of the Summary of Basic Lease Information (the "Summary"), below, is made by and
between EDGEWATER LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord"), and ALLOGENE THERAPEUTICS, INC., a Delaware corporation
("Tenant").  Landlord and Tenant may each be referred to in this Lease
individually as a “Party” and collectively as the “Parties.”

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

1.           Execution Date:

 

October 25, 2018

2.           Premises
(Article 1).

 

 

2.1           Building:

 

That certain building containing approximately 39,487 rentable square feet of
space ("RSF") located at:

310 Utah Avenue

South San Francisco, California 94080

2.2           Premises:

 

Approximately 14,943 rentable square feet of space comprising a portion of the
Building, as further set forth in Exhibit A to the Lease.

3.           Lease Term
(Article 2).

 

 

3.1           Length of Term:

 

Ten (10) years and four (4) months, commencing on the Rent Commencement Date.

3.2           Rent Commencement
Date:

 

November 1, 2018.

3.3           Lease Expiration Date:

 

February 28, 2029.

4.           Base Rent (Article 3):

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

 

Lease Year

 

Annualized

Base Rent

 

Monthly

Installment

of Base Rent

 

Approximate

Monthly Base

Rent per Rentable

Square Foot

1 (months 1 through 7)

 

$452,803.20

 

$37,733.60

 

$5.05

1 (months 8 through 12)

 

$905,545.80

 

$75,462.15

 

$5.05

2

 

$937,822.68

 

$78,151.89

 

$5.23

3

 

$970,646.47

 

$80,887.21

 

$5.41

4

 

$1,004,619.10

 

$83,718.26

 

$5.60

5

 

$1,039,780.77

 

$86,648.40

 

$5.80

6

 

$1,076,173.10

 

$89,681.09

 

$6.00

7

 

$1,113,839.15

 

$92,819.93

 

$6.21

8

 

$1,152,823.52

 

$96,068.63

 

$6.43

9

 

$1,193,172.35

 

$99,431.03

 

$6.65

10

 

$1,234,933.38

 

$102,911.12

 

$6.89

11 (through Lease Expiration Date)

 

$1,278,156.05

 

$106,513.00

 

$7.13

*Note that for the first seven (7) months of the Lease Term, Tenant’s Base Rent
obligation has been calculated as if the Premises contained only 7,472 rentable
square feet.  Such calculation shall not affect Tenant’s right to use the entire
Premises, or Tenant’s obligations under this Lease with respect to the entire
Premises, including without limitation, Tenant’s obligation to pay Tenant’s
Share of Direct Expenses with respect to the Premises which shall be as provided
in Section 6 of this Summary, all in accordance with the terms and conditions of
this Lease.

 

 

5.          Tenant Improvement Allowance (Exhibit B):

 

 

An amount equal to $56.00 per rentable square foot of the Premises (i.e., $836,
808.00).

6.           Tenant's Share
(Article 4):

 

 

37.84%.  

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-2-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

7.           Permitted Use
(Article 5):

 

 

The Premises shall be used only for general office, biotechnology and
pharmaceutical research and development, engineering, manufacturing of company
products, lab scale manufacturing and laboratory and vivarium uses, including
administrative offices and other lawful uses reasonably related to or incidental
to such specified uses, all (i) consistent with first class life sciences and
pharmaceutical projects in South San Francisco, California ("First Class Life
Sciences Projects"), and (ii) in compliance with, and subject to, applicable
laws and the terms of this Lease.  

 

8.           Letter of Credit
(Article 21):

 

 

$213,026.00.

9.           Parking
(Article 28):

 

 

2.6 unreserved parking spaces for every 1,000 rentable square feet of the
Premises, subject to the terms of Article 28 of the Lease.

10.           Address of Tenant
(Section 29.18):

 

 

Allogene Therapeutics, Inc.

Attn: General Counsel

270 Littlefield Avenue

South San Francisco, CA 94080

notices@allogene.com

 

and

Advisors LLP

11911 San Vicente Boulevard

Suite 265

Los Angeles, California 90049

Attention: Jordan Fishman

11.           Address of Landlord
(Section 29.18):

 

 

See Section 29.18 of the Lease.

12.           Brokers
(Section 29.24):

 

 

Kidder Mathews

and

CBRE, Inc.

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-3-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto.  The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2, are further depicted on the Site Plan attached hereto
as Exhibit A.  The Parties agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed.  The Parties hereby acknowledge that the purpose of Exhibit A is
to show the approximate location of the Premises only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below, and that the square footage of the
Premises shall be as set forth in Section 2.1 of the Summary of Basic Lease
Information.  Except as specifically set forth in this Lease and in the Tenant
Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises.  Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter.  Landlord shall deliver the Premises to Tenant fully
decommissioned, in good, vacant, broom clean condition, and otherwise in
substantially the same condition as of the date of this Lease, in compliance
with all laws, with the roof water-tight and in good working condition and with
the plumbing, electrical systems, fire sprinkler system, elevator system,
lighting, air conditioning, heating, and all other building systems serving the
Premises in good operating condition and repair, and with all required occupancy
permits (or equivalent final permit signoffs) relating to the Base Building (and
not any specific Tenant Improvements) on or before the Rent Commencement
Date.  The laboratory systems serving the laboratory portion of the Premises and
the “Emergency Generator” (as that term is defined in Section 6.5 below) shall
be delivered in their presently existing, as-is condition.  Notwithstanding
anything in this Lease to the contrary, in connection with the foregoing
Landlord shall, at Landlord's sole cost and expense (which shall not be deemed
an "Operating Expense," as that term is defined in Section 4.2.4), repair or
replace any failed or inoperable portion of the Building systems serving the
Premises during the first two (2) years of the initial Lease term ("Warranty
Period"), provided that the need to repair or replace was not caused by the
misuse, misconduct, damage, destruction, omissions, and/or negligence of Tenant,
its subtenants and/or assignees, if any, or any company which is acquired, sold
or merged with Tenant (collectively, "Tenant Damage"), or by any modifications,
Alterations or improvements constructed by or on behalf of Tenant.  Landlord
shall coordinate such work with Tenant and shall utilize commercially reasonable
efforts to perform the same in a manner designed to minimize interference with
Tenant's use of the Premises.  To the extent repairs which Landlord is required
to make pursuant to this Section 1.1.1 are necessitated in part by Tenant
Damage, then Tenant shall reimburse Landlord for an equitable proportion of the
cost of such repair. Landlord will be responsible for causing the exterior of
the Building, the existing Building entrances, and all exterior Common Areas
(including required striping and handicapped spaces in the parking areas) to be
in compliance with Applicable Laws, to the extent required to allow the legal
occupancy of the Premises or completion of the Tenant Improvements.

1.1.2The Building and The Project.  The Premises constitutes a portion of the
building set forth in Section 2.1 of the Summary (the "Building").  The Building
is part of an office/laboratory project currently known as "Edgewater Business
Park."  The term "Project," as used in this Lease, shall mean (i) the Building
and the Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, (iii) the other office/laboratory buildings located at Edgewater
Business Park, and the land upon which such adjacent office/laboratory buildings
are located, and (iv) at Landlord's discretion, any additional real property,
areas, land, buildings or other improvements added thereto outside of the
Project (provided that any such additions do not increase Tenant's obligations
under this Lease).  

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5, those portions of the Project

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

- 4 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

which are provided, from time to time, for use in common by Landlord, Tenant and
any other tenants of the Project (such areas, together with such other portions
of the Project designated by Landlord, in its discretion, are collectively
referred to herein as the "Common Areas").  Landlord shall maintain and operate
the Common Areas, including all sprinkler and other systems serving the Common
Areas, in a first class manner, and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may reasonably make from time to
time.  Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas, provided that such closures, alterations, additions or changes shall not
unreasonably interfere with Tenant’s use of such Common Areas and provided,
further, that in connection therewith Landlord shall use commercially reasonable
efforts to minimize any interference with Tenant's use of and access to the
Premises and parking areas.  

1.2Rentable Square Feet of Premises.  The rentable square footage of the
Premises is hereby deemed to be as set forth in Section 2.2 of the Summary, and
shall not be subject to measurement or adjustment during the Lease Term.  

1.3Right of First Offer.  Subject to the terms and conditions of this
Section 1.3, Landlord hereby grants to the named Tenant in this Lease (the
"Original Tenant") and its "Permitted Assignees", as that term is defined in
Section 14.8, below, a one-time right of first offer, during the initial Lease
Term only, with respect to the remaining rentable space in the Building not
located within the Premises (the "First Offer Space").  Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of the existing leases of the First Offer
Space (including renewals of any such lease, irrespective of whether any such
renewal is currently set forth in such lease or is subsequently granted or
agreed upon, and regardless of whether such renewal is consummated pursuant to a
lease amendment or a new lease).  Such right of first offer shall be subordinate
to all rights of other tenants of the Project, which rights relate to the First
Offer Space and are set forth in leases of space in the Project existing as of
the date hereof, including, without limitation, any expansion, first offer,
first refusal, first negotiation and other rights, regardless of whether such
rights are executed strictly in accordance with their respective terms or
pursuant to a lease amendment or a new lease (the "Superior
Rights").  Notwithstanding any contrary provision in the lease of any Superior
Right Holder, such rights of any Superior Right Holder shall continue to be
Superior Rights  in the event that such Superior Right Holder's lease is renewed
or otherwise modified (and irrespective of whether any such renewal is currently
set forth in such lease or is subsequently granted or agreed upon, and
regardless of whether such renewal is consummated pursuant to a lease amendment
or a new lease).  All such tenants of the First Offer Space, and all such third
party tenants in the Project holding Superior Rights, are collectively referred
to as the "Superior Right Holders".  Tenant's right of first offer shall be on
the terms and conditions set forth in this Section 1.3.

1.3.1Procedure for Offer.  Subject to the terms of this Section 1.3, Landlord
shall notify Tenant (the "First Offer Notice") from time to time when the First
Offer Space or any portion thereof will become available for lease to third
parties, subject to the rights of any Superior Right Holder.  Pursuant to such
First Offer Notice, Landlord shall offer to lease to Tenant the then available
First Offer Space, and such First Offer Notice shall include the base rent,
allowance amounts if any, length of term, and other economic terms on which
Landlord would be willing to lease the First Offer Space to Tenant (the
"Fundamental Terms").  The First Offer Notice shall describe the space so
offered to Tenant and the base rent, and other fundamental material economic
terms upon which Landlord is willing to lease such space to Tenant.  

1.3.2Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right of
first offer with respect to the space described in the First Offer Notice, then
within seven (7) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord (the "First Offer Exercise Notice") of
Tenant's election to exercise its right of first offer with respect to the
entire space described in the First Offer Notice on the terms contained in such
notice.  If Tenant does not so notify Landlord within such seven (7) business
day period, then Landlord shall be free to lease the space described in the
First Offer Notice to anyone to whom Landlord desires on any terms Landlord
desires; provided, that prior to entering a lease with a third party tenant on
economic terms which, on a net effective, present value basis, are more than 7%
more favorable to the tenant than the terms contained in the First Offer Notice,
Landlord shall first deliver a revised First Offer Notice to Tenant on such more
favorable terms in accordance with the procedure set forth
above.  Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its right of first offer, if at all, with respect to all of
the space offered by Landlord to Tenant at any particular time, and Tenant may
not elect to lease only a portion thereof.  

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-5-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

1.3.3Construction In First Offer Space.   Unless the Fundamental Terms provided
to Tenant for the First Offer Space otherwise specify, Tenant shall take the
First Offer Space in its "as is" condition, and the construction of improvements
in the First Offer Space shall comply with the terms of Article 8 of this Lease.
For the avoidance of doubt, if the Fundamental Terms include a tenant
improvement allowance or a turn-key build out, Tenant shall receive the same
allowance or turn-key build out, as applicable.

1.3.4Amendment to Lease.  If Tenant timely exercises Tenant's right to lease the
First Offer Space as set forth herein, then Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to the Lease for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
and this Section 1.3.  The rentable square footage of any First Offer Space
leased by Tenant shall be determined by Landlord in accordance with Landlord's
then current standard of measurement for the Building.  Tenant shall commence
payment of rent for the First Offer Space, and the term of Tenant's lease of the
First Offer Space shall commence, upon the date set forth in the First Offer
Notice (taking into consideration any applicable construction period) (the
"First Offer Commencement Date") and shall terminate on the date set forth in
the First Offer Notice.

1.3.5Termination of Right of First Offer.  Tenant's rights under this
Section 1.3 shall be personal to the Original Tenant or a Permitted Assignee and
may only be exercised by the Original Tenant (and not any other assignee,
sublessee or other transferee of the Original Tenant's interest in the Lease) if
the Original Tenant or a Permitted Assignee occupies not less than sixty-six
percent (66%) of the Premises.  The right of first offer granted herein shall
terminate as to particular First Offer Space upon Tenant's failure to timely
exercise its right of first offer with respect to such particular First Offer
Space.  Tenant shall not have the right to lease First Offer Space, as provided
in this Section 1.3, if, as of the date of the attempted exercise of any right
of first offer by Tenant, or, at Landlord's option, as of the scheduled date of
delivery of such First Offer Space to Tenant, Tenant is in default under the
Lease, or Tenant has previously been in default under the Lease more than twice
during the Lease Term (beyond the expiration of any applicable notice and cure
period set forth in the Lease).

1.4Delivery of the Premises.  Landlord shall deliver the Premises to Tenant in
the condition required hereunder on or before November 1, 2018.  Following the
full execution and delivery of this Lease by Landlord and Tenant and prior to
November 1, 2018, Landlord shall allow Tenant access to the Premises for the
purpose of Tenant installing equipment or fixtures (including Tenant's data and
telephone equipment) in the Premises.  Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 1.4.

1.5Use of Existing IT Racks.  Tenant shall have the right, at no additional
cost, to utilize the existing IT racks in the Premises and Landlord agrees that
Landlord shall not remove the same prior to delivery of the Premises to Tenant
(the “Existing IT Racks”).  Landlord hereby makes no representations or
warranties regarding the condition of such Existing IT Racks, and Tenant accepts
such Existing IT Racks in their currently existing, "as-is" condition.  Landlord
shall have no obligation to maintain or repair such Existing IT Racks.  Tenant
hereby agrees that Tenant shall maintain and repair such Existing IT Racks in
good condition and repair throughout the term of the Lease, as hereby amended,
at Tenant's sole cost and expense.  With respect to the insurance which Tenant
is obligated to maintain on its personal property during the term of the Lease
pursuant to the terms and conditions of Section 10.3.2, Tenant shall cause such
insurance to also cover the Existing IT Racks.  Tenant shall not (i) remove any
of the Existing IT Racks from the Premises, (ii) assign the Existing IT Racks as
collateral or otherwise, (iii) sell any of the Existing IT Racks, or (iv) give
any third party a security interest or any other interest in such Existing IT
Racks.  Upon the expiration or earlier termination of the Lease, as hereby
amended, Tenant shall promptly surrender such Existing IT Racks to Landlord in
good condition and repair, normal wear and tear excepted, at the Premises. .

2.LEASE TERM; OPTION TERM

2.1Lease Term.  The terms and provisions of this Lease shall be effective as of
the Execution Date.  The term of this Lease (the "Lease Term") shall be as set
forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Rent Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-6-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

2.2Option Term.  

2.2.1Option Right.  Landlord hereby grants to the Original Tenant and its
"Permitted Assignees", as that term is defined in Section 14.8, below, or any
other assignee approved by Landlord pursuant to the terms of Section 14 below
(any such Permitted Assignee or assignee approved by Landlord is referred to as
an “Approved Assignee”), one (1) option to extend the Lease Term for a period of
seven (7) years (the "Option Term"), which option shall be irrevocably exercised
only by written notice delivered by Tenant to Landlord not more than twelve (12)
months nor less than nine (9) months prior to the expiration of the initial
Lease Term, provided that the following conditions (the "Option Conditions") are
satisfied:  (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) Tenant has not previously been in default under this Lease, after
the expiration of any applicable notice and cure period, more than twice in the
twelve (12) month period prior to the date of Tenant's attempted exercise; and
(iii) the Lease then remains in full force and effect.  Landlord may, at
Landlord's option, exercised in Landlord's sole and absolute discretion, waive
any of the Option Conditions in which case the option, if otherwise properly
exercised by Tenant, shall remain in full force and effect.  Upon the proper
exercise of such option to extend, and provided that Tenant satisfies all of the
Option Conditions (except those, if any, which are waived by Landlord), the
Lease Term, as it applies to the Premises, shall be extended for a period of
seven (7) years.  The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Approved Assignees, and may be exercised by Original
Tenant or such Approved Assignees (and not by any other assignee, sublessee or
other "Transferee," as that term is defined in Section 14.1 of this Lease, of
Tenant's interest in this Lease).

2.2.2Option Rent.  The annual Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option
Term.  The "Fair Rental Value," as used in this Lease, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any "base year" or "expense stop" applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space that is not significantly greater
or smaller in size than the subject space, with a comparable level of
improvements (excluding any property that Tenant would be allowed to remove from
the Premises at the termination of this Lease), for a comparable lease term, in
an arm's length transaction, which comparable space is located in the
"Comparable Buildings," as that term is defined in this Section 2.2.2
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"), taking into consideration the following concessions
(the "Concessions"):  (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office/lab user other than Tenant; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space.  The Concessions shall be reflected in the effective
rental rate (which effective rental rate shall take into consideration the total
dollar value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such Concessions
evidenced in the effective rental rate shall not be granted to Tenant)) payable
by Tenant.  The term “Comparable Buildings” shall mean the Building and those
other life sciences buildings that are comparable to the Building in terms of
age (based upon the date of completion of construction or major renovation of to
the building), quality of construction, level of services and amenities, size
and appearance, and are located in South San Francisco, California and the
surrounding commercial area.

2.2.3Determination of Option Rent.  In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent within thirty (30) days following
Landlord’s receipt of Tenant’s exercise notice.  If Tenant, on or before the
date which is ten (10) business days following Landlord’s receipt of Tenant’s
exercise notice, fails to accept or object to Landlord’s determination of the
Option Rent, Tenant’s right to extend this Lease pursuant to this Section 2.2
shall be of no further force or effect.  If Tenant, on or before the date that
is ten (10) business days following the date upon which Tenant receives
Landlord's determination of the Option Rent, objects to Landlord's determination
of the Option Rent, then Landlord and Tenant shall attempt to agree upon the
Option Rent using their best good-faith efforts.  If Landlord and Tenant fail to
reach agreement within ten (10) business days following Tenant's objection to
the Option Rent (the "Outside Agreement Date"), then Tenant shall have the right
to withdraw its exercise of the option by

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-7-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

delivering written notice thereof to Landlord within five (5) business days
thereafter, in which event Tenant's right to extend this Lease pursuant to this
Section 2.2 shall be of no further force or effect.  If Tenant does not withdraw
its exercise of the extension option, each Party shall make a separate
determination of the Option Rent, as the case may be, within ten (10) business
days after the Outside Agreement Date, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7.  

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be a real
estate appraiser who shall have been active over the five (5) year period ending
on the date of such appointment in the appraisal of other class A life sciences
buildings located in the South San Francisco market area.  The determination of
the arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Option Rent is the closest to the actual Option Rent, taking
into account the requirements of Section 2.2.2, as determined by the
arbitrators.  Each such arbitrator shall be appointed within fifteen (15) days
after the Outside Agreement Date.  Landlord and Tenant may consult with their
selected arbitrators prior to appointment and may select an arbitrator who is
favorable to their respective positions.  The arbitrators so selected by
Landlord and Tenant shall be deemed "Advocate Arbitrators."

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either Parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the Parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.

2.2.3.4The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.  

2.2.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either Party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.3.1, or
if he or she refuses to act, either Party may petition any judge having
jurisdiction over the Parties to appoint such Advocate Arbitrator.

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either Party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.1, or if he or she refuses to act, either Party may
petition any judge having jurisdiction over the Parties to appoint such
arbitrator.

2.2.3.7The cost of the arbitration shall be paid by Landlord and Tenant equally.

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate Party shall make any corresponding payment to the other Party within
thirty (30) days thereafter.

3.BASE RENTTenant shall pay, without prior notice or demand, to Landlord at the
at such place as Landlord may from time to time designate in writing, by a check
for currency that, at the time of payment, is legal tender for private or public
debts in the United States of America, base rent ("Base Rent") as set forth in
Section 4 of the Summary, payable in equal monthly installments as set forth in
Section 4 of the Summary in advance on or before the first day of each and every
calendar month during the Lease Term, commencing on the Rent Commencement Date,

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-8-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

without any setoff or deduction whatsoever.  The Base Rent for the first full
month of the Lease Term shall be paid promptly after Parties’ full execution and
delivery of this Lease.  If any Rent payment date (including the Rent
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period that is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day that is equal to 1/365 of the applicable
annual Rent.  All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated on
the same basis.

4.

ADDITIONAL RENT

4.1General Terms.  

4.1.1Direct Expenses; Additional Rent.  In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the
annual "Direct Expenses," as those terms are defined in Sections 4.2.6 and
4.2.2, respectively, allocable to the Building as described in
Section 4.3.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.1.2Triple Net Lease.  Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
"TRIPLE net" lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant's operation therefrom to the extent provided in this Lease.  To the
extent such costs and expenses payable by Tenant cannot be charged directly to,
and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1Intentionally Deleted.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year with
respect to the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion
thereof.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying utilities (to the extent not separately metered), the cost of
operating, repairing and maintaining the utility, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the reasonable cost of contesting any governmental
enactments that are reasonably likely to increase Operating Expenses during the
Lease Term, and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project and Premises as
reasonably determined by Landlord; (iv) the cost of landscaping, relamping, and
all supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) the cost of parking area
operation, repair, restoration, and maintenance; (vi) management and/or
incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-9-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

maintenance and repair of the Project; (vii) payments under any equipment rental
agreements; (viii) subject to item (f), below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any easement pertaining to the sharing of costs by the Project; (x)
subject to clause (xiii) below, operation, repair, maintenance and replacement
of all systems and equipment and components thereof of the Project; (xi) the
cost of janitorial, alarm, security and other services, replacement of wall and
floor coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization (including interest on the unamortized cost) over such period of
time as Landlord shall reasonably determine, of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other capital expenditures incurred in connection with the
Project including in connection with the repair or replacement of all systems
and equipment and components thereof of the Project) that are (A) intended to
effect economies in the operation or maintenance of the Project, or any portion
thereof, or to reduce current or future Operating Expenses or to enhance the
safety or security of the Project or its occupants, (B) required to comply with
present or anticipated conservation programs, (C) replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (D) required under any governmental law or
regulation which become effective after the Rent Commencement Date, or (E) for
replacement of Building Systems as permitted under Section 7.4 below; provided,
however, that any capital expenditure shall be amortized (including reasonable
interest on the amortized cost) over the reasonable useful life of such capital
item and the amount includible in Operating Expenses shall be limited to the
monthly amortized cost thereof; and (xiv) costs, fees, charges or assessments
imposed by, or resulting from any mandate imposed on Landlord by, any federal,
state or local government for fire and police protection, trash removal,
community services, or other services that do not constitute "Tax Expenses" as
that term is defined in Section 4.2.5, (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building, including any covenants,
conditions and restrictions affecting the property, and reciprocal easement
agreements affecting the property, any parking licenses, and any agreements with
transit agencies affecting the Property (collectively, "Underlying
Documents").  Notwithstanding the foregoing, for purposes of this Lease,
Operating Expenses shall not, however, include:

(a)costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Rent Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss or other
reserves to the extent not used in the same year;

(e)costs associated with the operation of the business of the partnership or
entity that constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity that constitutes the Landlord include costs of partnership
accounting and legal matters, costs of defending any lawsuits with any mortgagee
(except as the actions of the Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of the Landlord's
interest in the Project, and costs incurred in connection with any disputes
between Landlord and its employees, between Landlord and Project management, or
between Landlord and other tenants or occupants;

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-10-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord (other than as direct reimbursement for
costs that, if incurred directly by Landlord, would properly be included in
Operating Expenses);

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment that if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project that is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(m)rent for any office space occupied by Project management personnel;

(n)costs arising from the gross negligence or willful misconduct of Landlord in
connection with this Lease; and

(o)costs incurred to comply with laws relating to the removal or remediation of
hazardous material (as defined under applicable law) from the Building or
Project, and any costs of fines or penalties relating to the presence of
hazardous material in, on, under or about the Building or Project, in each case
to the extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

(p)costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter's requirement or
law that exists as of the Rent Commencement Date;

(q)capital costs occasioned by casualties or condemnation.

(r)legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

(s)costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease;

(t)costs incurred in connection with the construction of any additional
buildings in the Project; and

(u)self-insurance retentions.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-11-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

4.2.5Taxes.

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
that Landlord shall pay or accrue during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2Tax Expenses shall include any:  (i) tax on the rent, right to rent or
other income from the Project, or any portion thereof, or as against the
business of leasing the Project, or any portion thereof; (ii) assessment, tax,
fee, levy or charge in addition to, or in substitution, partially or totally, of
any assessment, tax, fee, levy or charge previously included within the
definition of real property tax; (iii) assessment, tax, fee, levy, or charge
allocable to or measured by the area of the Premises or the Rent payable
hereunder, including any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and (iv) Any assessment, tax,
fee, levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises or the
improvements thereon.

4.2.5.3Any reasonable costs and expenses (including reasonable attorneys' and
consultants' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
incurred.  Tax refunds shall be credited against Tax Expenses and refunded to
Tenant regardless of when received, based on the Expense Year to which the
refund is applicable, provided that in no event shall the amount to be refunded
to Tenant for any such Expense Year exceed the total amount paid by Tenant as
Additional Rent under this Article 4 for such Expense Year.  If Tax Expenses for
any period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses.  Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, transfer taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5, (iv) assessments in excess of the amount that would be payable if
such assessment expense were paid in installments over the longest permitted
term; (v) taxes imposed on land and improvements other than the Project; (vi)
tax increases resulting from the improvement of any of the Project for the sole
use of other occupants; and (vii) any penalties or interest thereon due to
Landlord’s late or non-payment of any taxes.

4.2.5.4At Tenant's request, and provided that it is then deemed advisable by
Landlord in the exercise of Landlord’s reasonable business judgment (i.e.,
Landlord has a reasonable expectation of success of such appeal), Landlord shall
bring or cause to be brought an application or proceeding for reduction of the
assessed valuation of the Building or Project, as applicable, in order to reduce
Tax Expenses.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  

4.3Allocation of Direct Expenses.The Parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project.  Accordingly, as set forth
in Section 4.2, Direct Expenses (which consist of Operating Expenses and Tax
Expenses) are determined annually for the Project as a whole, and a portion of
the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to other
buildings in the Project).  Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and a pro rata portion of the Direct Expenses attributable to the Project as a
whole, and shall not include Direct Expenses attributable solely to other
buildings in the Project.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-12-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

4.4Calculation and Payment of Additional Rent.  Commencing on the Rent
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, and as Additional Rent, Tenant's Share of Direct Expenses for
each Expense Year during the Lease Term.

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant within five (5) months following the end of each Expense Year, a
statement (the "Statement") that shall reasonably itemize the Direct Expenses
incurred or accrued for such preceding Expense Year, and that shall indicate the
amount of Tenant's Share of Direct Expenses.  Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, the full amount of Tenant's Share of Direct Expenses for such
Expense Year, less the amounts, if any, paid during such Expense Year as
"Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease.  The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article
4.  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall pay to Landlord
such amount within thirty (30) days, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant's Share of Direct Expenses, Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of the
overpayment.  The provisions of this Section 4.4.1 shall survive the expiration
or earlier termination of the Lease Term.  Notwithstanding the immediately
preceding sentence, Tenant shall not be responsible for Tenant’s Share of any
Direct Expenses attributable to any Expense Year that is first billed to Tenant
more than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date that is attributable to any Expense Year (provided
that Landlord delivers Tenant a bill for such amounts within two (2) years
following Landlord’s receipt of the bill therefor).

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") that shall
set forth Landlord's reasonable estimate (the "Estimate") of what the total
amount of Direct Expenses for the then-current Expense Year shall be and the
estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses").  The failure of Landlord to timely furnish the Estimate Statement
for any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary.  Thereafter, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
that have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.  

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.Tenant shall
be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises.  If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-13-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

4.6Landlord's Books and Records.  Within one hundred eighty (180) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) ("Tenant's Accountant"), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may
be.  In connection with such inspection, Tenant and Tenant's agents must agree
in advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.  Tenant's failure to
dispute the amount of Additional Rent set forth in any Statement within one
hundred eighty (180) days of Tenant's receipt of such Statement shall be deemed
to be Tenant's approval of such Statement and Tenant, thereafter, waives the
right or ability to dispute the amounts set forth in such Statement.  If after
such inspection, Tenant still disputes such Additional Rent, a determination as
to the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant for the cost of Tenant's
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and (except as set
forth in the next succeeding sentence) Tenant hereby waives any and all other
rights pursuant to applicable law to inspect such books and records and/or to
contest the amount of Direct Expenses payable by Tenant.

5.

USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.  

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use or permit any person or persons to use, the Premises or any part thereof for
any use or purpose in violation of the laws of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect.  Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations.  Tenant shall
not do or permit anything to be done in or about the Premises that will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any unlawful  purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises.  Tenant shall comply with, and Tenant's rights and
obligations under the Lease and Tenant's use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project, so long as the same do not
unreasonably interfere with Tenant’s use of the Premises or parking rights or
materially increase Tenant’s obligations or decrease Tenant’s rights under this
Lease.    

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-14-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

5.3Hazardous Materials.  

5.3.1Tenant's Obligations.

5.3.1.1Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E.  Tenant agrees that except for
those chemicals or materials, and their approximate quantities listed on the
Environmental Questionnaire (as the same may be updated from time to time as
provided below) or any similar chemicals or materials used for substantially the
same purposes in substitution thereof in compliance with applicable law, neither
Tenant nor Tenant’s employees, contractors and subcontractors of any tier,
entities with a contractual relationship with Tenant (other than Landlord), or
any entity acting as an agent or sub-agent of Tenant (collectively, "Tenant's
Agents") will produce, use, store or generate any "Hazardous Materials," as that
term is defined below, on, under or about the Premises, nor cause any Hazardous
Material to be brought upon, placed, stored, manufactured, generated, blended,
handled, recycled, used or "Released," as that term is defined below, on, in,
under or about the Premises.  If any information provided to Landlord by Tenant
on the Environmental Questionnaire, or otherwise relating to information
concerning Hazardous Materials is intentionally false, incomplete, or misleading
in any material respect, the same shall be deemed a default by Tenant under this
Lease.  Upon Landlord's request (but no more than once each Lease Year), or in
the event of any material change in Tenant's use of Hazardous Materials in the
Premises, Tenant shall deliver to Landlord an updated Environmental
Questionnaire.  Tenant shall notify Landlord prior to using any Hazardous
Materials in the Premises not described on the initial Environmental
Questionnaire, and such use shall be subject to all of the provisions of this
Lease.  Tenant shall not install or permit Tenant's Agents to install any
underground storage tank on the Premises.  For purposes of this Lease,
"Hazardous Materials" means all flammable explosives, petroleum and petroleum
products, waste oil, radon, radioactive materials, toxic pollutants, asbestos,
polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, that is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws.  For
purposes of this Lease, "Release" or "Released" or "Releases" shall mean any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing, or other
movement of Hazardous Materials into the environment.  Landlord acknowledges
that Tenant will be installing and using fume hoods in the Premises and that
emissions of Hazardous Materials into the air in compliance with all
Environmental Laws shall not be considered Releases.

5.3.1.2Notices to Landlord.  Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or
injury.  Collectively, the matters set forth in clauses (i), (ii) and (iii)
above are hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall
promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
Hazardous Materials Claims.  Additionally, Tenant shall promptly advise Landlord
in writing of Tenant’s discovery of any occurrence or condition on, in, under or
about the Premises that could subject Tenant or Landlord to any liability, or
restrictions on ownership, occupancy, transferability or use of the Premises
under any "Environmental Laws," as that term is defined below.  Tenant shall not
enter into any legal proceeding or other action, settlement, consent decree or
other compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements that are
binding on Landlord or the Premises without Landlord’s prior written
consent.  Landlord shall have the right to appear at and participate in, any and
all legal or other administrative proceedings concerning any Hazardous Materials
Claim.  For purposes of this Lease, “Environmental Laws” means all applicable
present and future laws relating to the protection of human health, safety,
wildlife or the environment,

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-15-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

including (i) all requirements pertaining to reporting, licensing, permitting,
investigation and/or remediation of emissions, discharges, Releases, or
threatened Releases of Hazardous Materials, whether solid, liquid, or gaseous in
nature, into the air, surface water, groundwater, or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials; and (ii) all requirements
pertaining to the health and safety of employees or the public.  Environmental
Laws include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 USC § 9601, et seq., the Hazardous
Materials Transportation Authorization Act of 1994, 49 USC § 5101, et seq., the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, and Hazardous and Solid Waste Amendments of 1984, 42 USC § 6901, et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 USC § 1251, et seq., the Clean Air Act of 1966, 42 USC § 7401, et
seq., the Toxic Substances Control Act of 1976, 15 USC § 2601, et seq., the Safe
Drinking Water Act of 1974, 42 USC §§ 300f through 300j, the Occupational Safety
and Health Act of 1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act
of 1990, 33 USC § 2701 et seq., the Emergency Planning and Community
Right-To-Know Act of 1986, 42 USC § 11001 et seq., the National Environmental
Policy Act of 1969, 42 USC § 4321 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, 7 USC § 136 et seq., California
Carpenter-Presley-Tanner Hazardous Substance Account Act, California Health &
Safety Code §§ 25300 et seq., Hazardous Materials Release Response Plans and
Inventory Act, California Health & Safety Code, §§ 25500 et seq., Underground
Storage of Hazardous Substances provisions, California Health & Safety Code, §§
25280 et seq., California Hazardous Waste Control Law, California Health &
Safety Code, §§ 25100 et seq., and any other state or local law counterparts, as
amended, as such applicable laws, are in effect as of the Rent Commencement
Date, or thereafter adopted, published, or promulgated.

5.3.1.3Releases of Hazardous Materials.  If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease Term caused by Tenant or Tenant's Agents, in addition to
notifying Landlord as specified above, Tenant, at its own sole cost and expense,
shall (i) promptly and timely comply with any and all reporting requirements
imposed pursuant to any and all Environmental Laws, (ii) provide a written
certification to Landlord indicating that Tenant has complied with all
applicable reporting requirements, (iii) take any and all necessary
investigation, corrective and remedial action in accordance with any and all
applicable Environmental Laws, utilizing an environmental consultant approved by
Landlord, all in accordance with the provisions and requirements of this Section
5.3, including Section 5.3.4, and (iv) take any such additional investigative,
remedial and corrective actions as Landlord shall in its reasonable discretion
deem necessary such that the Premises are remediated to the condition existing
prior to such Release.  

5.3.1.4Indemnification.  

5.3.1.4.1In General.  Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all third party claims, judgments, losses, damages, costs,
expenses, penalties, enforcement actions, taxes, fines, remedial actions,
liabilities (including actual attorneys’ fees, litigation, arbitration and
administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents.

5.3.1.4.2Limitations.  Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims based upon Hazardous Materials not
Released by Tenant or Tenant's Agents.

5.3.1.4.3Landlord Indemnity.  Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant's Agents from and against, all third party losses, costs, claims,
liabilities and damages (including attorneys’ and consultants’ fees) arising out
of any Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord
Parties.  Landlord will provide Tenant with any Hazardous Material reports
relating to the Building or Project that Landlord has in its possession, or
control.  The provision of such reports shall be for informational purposes
only, and Landlord does not make any representation or warranty as to the
correctness or completeness of any such reports.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-16-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

5.3.1.5Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s
Agents.  Tenant shall obtain and maintain any and all necessary permits,
licenses, certifications and approvals appropriate or required for the use,
handling, storage, and disposal of any Hazardous Materials used, stored,
generated, transported, handled, blended, or recycled by Tenant on the
Premises.  Landlord shall have a continuing right, without obligation, to
require Tenant to obtain, and to review and inspect any and all such permits,
licenses, certifications and approvals, together with copies of any and all
Hazardous Materials management plans and programs, any and all Hazardous
Materials risk management and pollution prevention programs, and any and all
Hazardous Materials emergency response and employee training programs respecting
Tenant’s use of Hazardous Materials.  Upon request of Landlord (but no more than
once every Lease Year, unless Landlord shall have reasonable grounds to believe
that Tenant is not in compliance with its covenants under this Section 5.3),
Tenant shall deliver to Landlord a narrative description explaining the nature
and scope of Tenant’s activities involving Hazardous Materials and certifying to
Tenant’s compliance with all Environmental Laws and the terms of this Lease.

5.3.2Assurance of Performance.

5.3.2.1Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
"Environmental Assessment") to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

5.3.2.2Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

5.3.3Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials brought onto
the Premises by Tenant or Tenant's Agents to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for the purposes allowed as of the Execution Date; and
(iii) cause to be removed all containers installed or used by Tenant or Tenant’s
Agents to store any Hazardous Materials on the Premises, and cause to be
repaired any damage to the Premises caused by such removal.

5.3.4Clean-up.

5.3.4.1Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall prepare and
submit to Landlord within thirty (30) days after receipt of the Environmental
Report a comprehensive plan, subject to Landlord’s written approval, specifying
the actions to be taken by Tenant to perform the Clean-up so that the Premises
are restored to the conditions required by this Lease.  Upon Landlord’s approval
of the Clean-up plan, Tenant shall, at Tenant’s sole cost and expense, without
limitation on any rights and remedies of Landlord under this Lease, promptly
implement such plan with a consultant reasonably acceptable to Landlord and
proceed to Clean-Up Hazardous Materials in accordance with all applicable
laws.  If, within thirty (30) days after receiving a copy of such Environmental
Report, Tenant fails either (a) to complete such Clean-up, or (b) with respect
to any Clean-up that cannot be completed within such thirty-day period, fails to
proceed with diligence to prepare the Clean-up plan and complete the Clean-up as
promptly as practicable, then Landlord shall have the right, but not the
obligation, and without waiving any other rights under this Lease, to carry out
any Clean-up recommended by the Environmental Report or required by any
governmental authority having jurisdiction over the Premises, and recover all of
the costs and expenses thereof from Tenant as Additional Rent, payable within
thirty (30) days after receipt of written demand therefor.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-17-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

5.3.4.2No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

5.3.4.3Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease.  Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”).  Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant's Agents in accordance with applicable laws.

5.3.4.4Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3.

5.3.5Confidentiality.  Unless compelled to do so by applicable law, valid order
of a court or judicial or administrative process, Tenant agrees that Tenant
shall not disclose, discuss, disseminate or copy any information, data,
findings, communications, conclusions and reports regarding the environmental
condition of the Premises to any third party (other than Tenant’s consultants,
attorneys, property managers, employees, shareholders and potential and actual
investors, lenders, business and merger partners, subtenants and assignees that
have a need to know such information), including any governmental authority,
without the prior written consent of Landlord.  In the event Tenant reasonably
believes that disclosure is compelled by applicable law, valid order of a court
or judicial or administrative process, it shall, to the extent legally
permitted, provide Landlord ten (10) days’ advance notice of disclosure of
confidential information so that Landlord may attempt to obtain a protective
order.  Tenant may additionally release such information to bona fide
prospective purchasers or lenders, subject to any such parties’ written
agreement to be bound by the terms of this Section 5.3.

5.3.6Landlord’s Obligations.  Unless compelled to do so by applicable law, valid
order of a court or judicial or administrative process, Landlord agrees that
Landlord shall not disclose, discuss, disseminate or copy any information, data,
findings, communications, conclusions or reports regarding the environmental
condition of the Premises (including any information, data, findings,
communications or conclusions included in any Environmental Questionnaire) to
any third party (other than Landlord’s consultants, attorneys, property
managers, employees, shareholders and potential and actual investors, lenders,
business and merger partners, that have a need to know such information),
including any governmental authority, without the prior written consent of
Tenant.  In the event Landlord reasonably believes that disclosure is compelled
by applicable law, valid order of a court or judicial or administrative process,
it shall, to the extent legally permitted, provide Tenant ten (10) days’ advance
notice of disclosure of confidential information so that Tenant may attempt to
obtain a protective order.  Landlord may additionally release such information
to bona fide prospective purchasers or lenders, subject to any such parties’
written agreement to be bound by the terms of this Section 5.3.

5.3.7Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials, unless doing so would result in a breach of any contractual
obligation of Tenant to a third party.

5.3.8Signs, Response Plans, Etc.  Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws with respect to
the use of Hazardous Materials by Tenant or Tenant's Agents.  Tenant shall also
complete and file any business response plans or inventories required by any
applicable laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-18-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

5.3.9Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

6.

SERVICES AND UTILITIES

6.1In General.  Landlord will be responsible, at Tenant's sole cost and expense
(subject to the terms of Section 4.2.4, above), for making heating, ventilation
and air‑conditioning, electricity, and water available to the Premises.  It is
the Parties’ expectation that all utilities to the Premises will be separately
metered at the Premises and shall be paid directly by Tenant.  Landlord shall
not provide janitorial, telephone services or interior security services for the
Premises.  Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws.  The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.  

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems.  Provided that Landlord provides and maintains and keeps
in continuous service utility connections to the Project, including electricity,
gas, water and sewage connections, Landlord shall have no obligation to provide
any services or utilities to the Building, including heating, ventilation and
air‑conditioning, electricity, water, telephone, janitorial and interior
Building security services, except as set forth in this Section 6.1.  

6.2Tenant Payment of Utilities Costs.  It is the Parties’ expectation that all
utilities (including electricity, gas, sewer and water) will be separately
metered or sub-metered to the Premises and will be paid directly by
Tenant.  After the Rent Commencement Date such utilities shall either be
contracted for and paid directly by Tenant to the applicable utility provider
or, if, after the Rent Commencement Date, any utilities to the Building are not
separately metered to the Premises, then Tenant shall pay to Landlord, within
thirty (30) days after billing, an equitable portion of the Building utility
costs, based on Tenant's proportionate use thereof.  In connection with the
foregoing, Landlord shall install separate meters on the Building Systems as a
part of Landlord's construction of the Base Building, and Tenant shall install
separate meters on the systems installed in the Premises as part of the Tenant
Improvements pursuant to the Work Letter.

6.3Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service or utility (including telephone and telecommunication
services, UPS services, or other laboratory services or utilities), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease, except as set forth
below.  Notwithstanding the foregoing, Landlord shall be liable for damages to
the extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties, provided that Landlord shall not be liable under any
circumstances for injury to, or interference with, Tenant's business, including
loss of profits, however occurring, through or in connection with or incidental
to a failure to furnish any of the services or utilities as set forth in this
Article 6.

6.4Energy Performance Disclosure Information.  Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the “Energy
Disclosure Requirements”).  Tenant hereby acknowledges prior receipt of the Data
Verification Checklist, as defined in the Energy Disclosure Requirements (the
“Energy Disclosure Information”), and agrees that Landlord has timely complied
in full with Landlord’s obligations under the Energy Disclosure
Requirements.  Tenant acknowledges and agrees that (i) Landlord makes no
representation or warranty regarding the energy performance of the Building or
the accuracy or completeness of the Energy Disclosure Information, (ii) the
Energy Disclosure Information is for the current occupancy and use of the
Building and that the energy performance of the Building may vary depending on
future occupancy and/or use of the Building, and (iii) Landlord shall have no
liability to Tenant for any errors or

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-19-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

omissions in the Energy Disclosure Information.  If and to the extent not
prohibited by applicable laws, Tenant hereby waives any right Tenant may have to
receive the Energy Disclosure Information, including any right Tenant may have
to terminate this Lease as a result of Landlord’s failure to disclose such
information.  Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and/or liabilities relating to, arising out of and/or
resulting from the Energy Disclosure Requirements, including any liabilities
arising as a result of Landlord’s failure to disclose the Energy Disclosure
Information to Tenant prior to the execution of this Lease.  Tenant’s
acknowledgment of the AS-IS condition of the Premises pursuant to the terms of
this Lease shall be deemed to include the energy performance of the
Building.  Tenant further acknowledges that pursuant to the Energy Disclosure
Requirements, Landlord may be required in the future to disclose information
concerning Tenant’s energy usage to certain third parties, including prospective
purchasers, lenders and tenants of the Building (the “Tenant Energy Use
Disclosure”).  Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure.  Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and liabilities
relating to, arising out of and/or resulting from any Tenant Energy Use
Disclosure.  The terms of this Section 6.3 shall survive the expiration or
earlier termination of this Lease.

6.5Emergency Generator.  Landlord and Tenant hereby acknowledge that there is an
existing generator currently serving the Premises ("Emergency Generator"), and
Tenant shall have the right to connect to the Emergency Generator for up to
Tenant's Share of the electrical capacity which is available for use by tenants
and provided by such Emergency Generator.  Tenant's use of the Emergency
Generator shall be at Tenant's sole risk, and Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the Emergency Generator.  Except to the extent caused by the gross
negligence or willful misconduct of Landlord, or any Landlord Parties, Tenant
hereby waives any claims against Landlord or any Landlord Parties resulting from
Tenant's use of the Emergency Generator, or any failure of the Emergency
Generator to operate as designed, and agrees that Landlord shall not be liable
for any damages resulting from any failure in operation of the Emergency
Generator, including, without limitation any injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or loss to equipment, inventory, scientific research,
scientific experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Premises and any and all income derived or derivable
therefrom.  Tenant acknowledges that Operating Expenses shall include Landlord's
costs incurred in maintaining and operating the Emergency Generator (including
all permit costs and fees).

7.

REPAIRS

7.1Tenant Repair Obligations.  Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with Applicable Laws ("Tenant's Repair Obligations"), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises;  all communications systems serving the Premises; all of Tenant's
security systems in or about or serving the Premises; Tenant's signage; and
interior demising walls and partitions (including painting and wall coverings),
equipment, floors.  Tenant shall additionally be responsible, at Tenant’s sole
cost and expense, to furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises.  

7.2Landlord Repair Obligations.  Landlord shall throughout the Term, as a part
of Operating Expenses, maintain, repair or replace as required, the Project in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of a First Class
Life Sciences Project, including without limitation: (1) exterior windows,
window frames, window casements (including the repairing, resealing, cleaning
and replacing of exterior windows); (2) exterior doors, door frames and door
closers; (3) the Building (including all those servicing the Premises) and
Project plumbing, sewer, drainage, electrical, fire protection, life safety and
security systems and equipment, existing heating, ventilation and
air-conditioning systems, and all other mechanical and HVAC systems and
equipment (including rebalancing thereof to the extent deemed reasonably
necessary by Landlord) (collectively, the "Building Systems"), (4) the exterior
glass, exterior walls, foundation and roof of the Building, the structural
portions of the floors of the Building, including, without limitation,

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-20-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

any painting, sealing, patching and waterproofing of exterior walls, and
(5) repairs to the elevator in the Building and underground utilities, except to
the extent that any such repairs are required due to the negligence or willful
misconduct of Tenant (the "Landlord Repair Obligations"); provided, however,
that if such repairs are due to the negligence or willful misconduct of Tenant,
Landlord shall nevertheless make such repairs at Tenant's expense, or, if
covered by Landlord's insurance, Tenant shall only be obligated to pay any
deductible in connection therewith.  Costs expended by Landlord in connection
with the Landlord Repair Obligations shall be included in Operating Expenses to
the extent allowed pursuant to the terms of Article 4, above.  Landlord shall
cooperate with Tenant to enforce any warranties that Landlord holds that could
reduce Tenant's maintenance obligations under this Lease.

8.

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business  days prior to the commencement thereof, and which consent shall
not be unreasonably withheld, conditioned or delayed by Landlord, provided it
shall be deemed reasonable for Landlord to withhold its consent to any
Alteration that adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the
Building.  Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days' notice to Landlord (as to
Alterations costing more than $10,000 only), but without Landlord's prior
consent, to the extent that such Alterations (i) do not affect the building
systems or equipment (other than minor changes such as adding or relocating
electrical outlets and thermostats), (ii) are not visible from the exterior of
the Building, and (iii) cost less than $100,000.00 for a particular job of
work.  The construction of the Tenant Improvements to the Premises shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term; provided, however, that Landlord may
not require Tenant to remove any Alterations which are otherwise consistent with
typical tenant improvements in the biotechnology or pharmaceutical
industries.  Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable governmental authority).    Tenant shall not use (and upon
notice from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas.  Upon completion
of any Alterations, Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors and materialmen who performed such work.  In
addition to Tenant's obligations under Article 9, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of San Mateo in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.  

8.3Payment for Improvements.  In connection with any Alterations that affect the
Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or that have a cost in excess of $100,000,
, Tenant shall reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord's
review of such work.

8.4Construction Insurance.  In addition to the requirements of Article 10, in
the event that Tenant makes any Alterations, prior to the commencement of such
Alterations, Tenant shall provide Landlord with evidence that Tenant or Tenant's
contractor carries "Builder's All Risk" insurance (to the extent that the cost
of such work shall exceed $50,000) in an amount approved by Landlord covering
the construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Landlord pursuant to Article 10 immediately upon completion
thereof.  In addition, Tenant's contractors and subcontractors shall be required
to carry Commercial General Liability Insurance in an amount approved by

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-21-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

Landlord and otherwise in accordance with the requirements of Article 10.  In
connection with Alterations with a cost in excess of $250,000, Landlord may, in
its reasonable discretion, require Tenant to obtain a lien and completion bond
or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

8.5Landlord's Property.  All Alterations, improvements, fixtures, equipment
and/or appurtenances that may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and all Alterations and
improvements, shall be and become the property of Landlord and remain in place
at the Premises following the expiration or earlier termination of this
Lease.  Notwithstanding the foregoing, Landlord may, by written notice to Tenant
given at the time it consents to an Alteration, require Tenant, at Tenant's
expense, to remove any Alterations within the Premises and to repair any damage
to the Premises and Building caused by such removal; provided, however, that
Landlord may not require Tenant to remove any Tenant Improvements shown in the
Final Working Drawings or any Alternations consistent with the improvements
shown in the Final Working Drawings, or any Alterations which are otherwise
consistent with  typical tenant improvements in the biotechnology or
pharmaceutical industries.  If Tenant fails to complete such removal and/or to
repair any damage caused by the removal of any Alterations, Landlord may do so
and may charge the cost thereof to Tenant.  Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.  Notwithstanding
the foregoing, except to the extent the same are paid for by the Tenant
Improvement Allowance, the items set forth in Exhibit G attached hereto (the
"Tenant's Property") shall at all times be and remain Tenant's
property.  Exhibit G may be updated from time to time by agreement of the
Parties.  Tenant may remove the Tenant's Property from the Premises at any time,
provided that Tenant repairs all damage caused by such removal.  Landlord shall
have no lien or other interest in the Tenant's Property.

9.COVENANT AGAINST LIENSTenant shall keep the Project and Premises free from any
liens or encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any third party claims,
liabilities, judgments or costs (including reasonable attorneys' fees and costs)
arising out of same or in connection therewith.  Except as to Alterations as to
which no notice is required under the second sentence of Section 8.1, Tenant
shall give Landlord notice at least ten (10) business days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under applicable laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility (to the extent
applicable pursuant to then applicable laws).  Tenant shall remove any such lien
or encumbrance by bond or otherwise within ten (10) business days after notice
by Landlord, and if Tenant shall fail to do so, Landlord may pay the amount
necessary to remove such lien or encumbrance, without being responsible for
investigating the validity thereof.

10.

INSURANCE

10.1Indemnification and Waiver.  Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes all risk of damage to
property in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant.  Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity and release shall not apply to the negligence or willful misconduct of
Landlord or its agents, employees, contractors, licensees or invitees, or
Landlord's violation of this Lease.  Should Landlord be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant's
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-22-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

in such suit, including its actual professional fees such as reasonable
appraisers', accountants' and attorneys' fees.  Notwithstanding anything to the
contrary in this Lease, Landlord shall not be released or indemnified from, and
shall indemnify, defend, protect and hold harmless Tenant, its agents and
employees, from, all losses, damages, liabilities, demands, claims, actions,
attorneys’ fees, costs and expenses arising from the negligence or willful
misconduct of Landlord or its agents, contractors, licensees or invitees, or a
violation of Landlord’s obligations or representations under this Lease. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.

10.2Tenant's Compliance With Landlord's Property Insurance.  Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an "all risk" property insurance policy on a
full replacement cost basis, with commercially reasonable deductibles.  Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably
determine.  Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Building or the ground or underlying lessors of the Building, or any
portion thereof.  The costs of such insurance shall be included in Operating
Expenses, subject to the terms of Section 4.2.4.  Tenant shall, at Tenant's
expense, comply with all insurance company requirements pertaining to the use of
the Premises.  If Tenant's conduct or use of the Premises causes any increase in
the premium for such insurance policies then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar
body.  Notwithstanding anything to the contrary in this Lease, Tenant shall not
be required to comply with or cause the Premises to comply with any laws, rules,
regulations or insurance requirements requiring the construction of alterations
unless such compliance is necessitated solely due to Tenant's particular use of
the Premises.  Landlord shall also keep in full force and effect a policy of
Commercial General Liability Insurance protecting Landlord against claims for
bodily injury and property damage arising out of Landlord’s ownership, use,
occupancy or maintenance of the Building and the Common Areas.  Such insurance
shall be on an occurrence basis and shall include limits of liability not less
than those required of Tenant under Section 10.3.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts during the Lease Term (except Tenant shall carry the insurance
described in Section 10.3.1 during any period in which it enters the Premises).

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

 

Bodily Injury and

Property Damage Liability

$4,000,000 each occurrence

$4,000,000 annual aggregate

 

 

Personal Injury Liability

$3,000,000 each occurrence

$3,000,000 annual aggregate

 

10.3.2Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant.  Such insurance shall be written
on an "all risks" of physical loss or damage basis, for the full replacement
cost value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage (excluding flood),
including sprinkler leakage, bursting or stoppage of pipes, and explosion, and
providing business interruption coverage for a period of ninety (90) days.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-23-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

10.3.3Business Income Interruption for ninety (90) days plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.  The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured on the liability insurance, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best's Insurance Guide or that is otherwise
acceptable to Landlord and authorized to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant.  Tenant shall not cause said insurance to be
canceled unless thirty (30) days' prior written notice shall have been given to
Landlord and any mortgagee of Landlord (unless such cancellation is the result
of non-payment of premiums, in which case note less than five (5) days' notice
shall be provided).  Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the Rent Commencement Date and at
least ten (10) days before the expiration dates thereof.  In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

10.5Subrogation.  Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either
Party.  Notwithstanding anything to the contrary in this Lease, the Parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers.  The Parties agree that
their respective insurance policies do now, or shall, contain the waiver of
subrogation.

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

11.

DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall use
reasonable efforts to notify Tenant within sixty (60) days after the date of
discovery of the damage whether Landlord will restore the Premises and Common
Areas and, in Landlord’s reasonable judgment, the time period within which the
restoration can be completed.   If Landlord elects to restore Premises and
Common Areas, Landlord shall promptly and diligently, subject to reasonable
delays for insurance adjustment or other matters beyond Landlord's reasonable
control, and subject to all other terms of this Article 11, restore the Premises
and such Common Areas.  Such restoration shall be to substantially the same
condition of the Premises and the Common Areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or any other
modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises shall not be materially impaired and Landlord’s repair shall include
the Tenant Improvements and Tenant’s Alterations installed in the
Premises.  Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and the damaged portions of the Premises are not occupied by Tenant
as a result thereof, then during the time and to the extent the Premises are
unfit for occupancy, the Rent shall be abated in proportion to the ratio that
the amount of rentable square feet of the Premises which is unfit for occupancy
for the purposes permitted under this Lease bears to the total rentable square
feet of the Premises.  

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-24-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1,
Landlord may elect not to rebuild and/or restore the Premises, Building and/or
Project, and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Building shall be
damaged by fire or other casualty or cause, and one or more of the following
conditions is present: (i) in Landlord's reasonable judgment, repairs cannot
reasonably be completed within one (1) year after the date of discovery of the
damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the damage is due to a risk that Landlord is not required to
insure under this Lease, and the cost of restoration exceed five percent (5%) of
the replacement cost of the Building (unless Tenant agrees to pay any uninsured
amount in excess of such five percent (5%)); or (iii) the damage occurs during
the last twelve (12) months of the Lease Term and will take more than sixty (60)
days to restore.  

11.3Tenant’s Option to Terminate.   Notwithstanding anything to the contrary in
Section 11.1 or 11.2, if (a) the damage occurs during the last twelve (12)
months of the Lease Term, and will take more than sixty (60) days to restore, or
(b) in the reasonable judgment of Landlord, the repairs cannot be completed
within eight (8) months days after the date of discovery of the damage (or are
not in fact completed within nine (9) months after the date of discovery of the
damage), Tenant may elect, no earlier than sixty (60) days after the date of the
damage and not later than ninety (90) days after the date of such damage, or
within thirty (30) days after such repairs are not timely completed, to
terminate this Lease by written notice to Landlord effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by Tenant.  

11.4Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the Parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or the Project.

12.NONWAIVERNo provision of this Lease shall be deemed waived by either Party
unless expressly waived in a writing signed thereby.  The waiver by either Party
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

13.CONDEMNATIONIf the whole or any part of the Premises shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use or reconstruction of any part of the Premises, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  If more than twenty percent (20%) of the rentable square feet of the
Premises is taken, or if access to the Premises is substantially impaired, in
each case for a period in excess of one hundred eighty (180) days, Tenant shall
have the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority.  Tenant shall not because of such
taking assert any claim against Landlord or the authority for any compensation
because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-25-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

file any separate claim available to Tenant for any taking of Tenant's personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, for moving
expenses, for the unamortized value of any improvements paid for by Tenant and
for the Lease “bonus value”, so long as such claims are payable separately to
Tenant.  All Rent shall be apportioned as of the date of such termination.  If
any part of the Premises shall be taken, and this Lease shall not be so
terminated, the Rent shall be proportionately abated.  Tenant hereby waives any
and all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure.  Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and the Additional
Rent shall be abated for the period of such taking in proportion to the ratio
that the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises.  Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.

14.

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord that will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including
attorneys', accountants', architects', engineers' and consultants' fees)
incurred by Landlord (not to exceed $3,500 in the aggregate for any particular
Transfer), within thirty (30) days after written request by Landlord.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice.  Without limitation as
to other reasonable grounds for withholding consent, the Parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-26-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under
Section 14.4), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1, provided that if there are any changes in the
terms and conditions from those specified in the Transfer Notice such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4).  Notwithstanding
anything to the contrary in this Lease, if Tenant or any proposed Transferee
claims that Landlord has unreasonably withheld or delayed its consent under
Section 14.2 or otherwise has breached or acted unreasonably under this Article
14, their sole remedies shall be a suit for contract damages (other than damages
for injury to, or interference with, Tenant's business including loss of
profits, however occurring) or declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including any right
at law or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed Transferee.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto, which the Parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, and after deduction of (i) any costs of improvements made to the
Subject Space in connection with such Transfer, (ii) free rent or rent abatement
provided in connection with such Transfer, (iii) brokerage commissions paid in
connection with such Transfer, and (iv) reasonable legal fees incurred in
connection with such Transfer, in each case amortized over the remaining Term of
this Lease.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.  The determination of the amount of Landlord's
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee that, together with all prior
Transfers then remaining in effect, would cause fifty percent (50%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term that
has irrevocably exercised by Tenant), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined).  The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
in the subject Transfer (the "Contemplated Transfer Space"), the contemplated
date of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated
Transfer.  Thereafter, Landlord shall have the option, by giving written notice
to Tenant within thirty (30) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space.  Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date, and this Lease shall remain in effect
with respect to the balance of the Premises not so recaptured.  In the event of
a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either Party, the Parties shall execute written confirmation of the same.  If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the "Nine Month
Period") commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14.  If such a Transfer is not so
consummated within the Nine Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 14.4.  Tenant shall
not be required to provide a separate Intention to Transfer Notice and Tenant’s
request for Landlord’s consent to a Transfer shall satisfy Tenant’s obligations
in this Section 14.4.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-27-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of this Lease
from any liability under this Lease, including in connection with the Subject
Space.  Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than five percent (5%), Tenant shall pay Landlord's costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include if Tenant is a partnership, the withdrawal or change, voluntary,
involuntary or by operation of law, of fifty percent (50%) or more of the
partners, or transfer of fifty percent (50%) or more of partnership interests,
within a twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity that is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity that acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity that is the resulting entity of a merger or consolidation of Tenant
with another entity (collectively, a "Permitted Transferee"), shall not be
deemed a Transfer under this Article 14 (and for the avoidance of doubt,
Sections 14.2, 14.3 and 14.4. shall not apply to such Transfer), provided that
(A) Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such affiliate, (B) such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, (C) such Permitted Transferee shall be of a character and reputation
consistent with the quality of the Building, and (D) such Permitted Transferee
described in subpart (ii) or (iii) above shall have a tangible net worth (not
including goodwill as an asset) computed in accordance with generally accepted
accounting principles ("Net Worth") at least equal to the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or
sublease.  An assignee of Tenant's entire interest that is also a Permitted
Transferee may also be known as a "Permitted Assignee".  "Control," as used in
this Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.  No such permitted
assignment or subletting shall serve to release Tenant from any of its
obligations under this Lease.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-28-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

14.9Allowed Subleases.  Notwithstanding any contrary provision of this
Article 14, Tenant shall have the right without the payment of a Transfer
Premium, and without the receipt of Landlord’s consent, but on prior notice to
Landlord, to permit the occupancy of up to 3,000 square feet of the Premises, to
any individual(s) or entities with an ongoing business relationship with Tenant
(collectively, "Tenant’s Occupants") on and subject to the following conditions:
(i) all such individuals or entities shall be of a character and reputation
consistent with the quality of the Building and Project; (ii) no individual or
entity shall occupy a separately demised portion of the Premises or which
contains an entrance to such portion of the Premises other than the primary
entrance to the Premises; and (iii) such occupancy shall not be a subterfuge by
Tenant to avoid its obligations under this Lease or the restrictions on
Transfers pursuant to this Article 14.  Tenant shall promptly supply Landlord
with any documents or information reasonably requested by Landlord regarding any
such individuals or entities.  Any occupancy permitted under this Section 14.9
shall not be deemed a Transfer under this Article 14.  Notwithstanding the
foregoing, no such occupancy shall relieve Tenant from any obligations or
liability under this Lease.

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
that are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions (but not demountable walls) and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

15.3Environmental Assessment.  In connection with its surrender of the Premises,
Tenant shall submit to Landlord, at least fifteen (15) days prior to the
expiration date of this Lease (or in the event of an earlier termination of this
Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment).  If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3.

15.4Condition of the Building and Premises Upon Surrender.  In addition to the
above requirements of this Article 15, upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, surrender the Premises
and Building with Tenant having complied with all of Tenant’s obligations under
this Lease, including those relating to improvement, repair, maintenance,
compliance with law, testing and other related obligations of Tenant set forth
in Article 7.  In the event that the Building and Premises shall be surrendered
in a condition that does not comply with the terms of this Section 15.4, because
Tenant failed to comply with its obligations set forth in Lease, then following
thirty (30) days' notice to Tenant, during which thirty (30) day period Tenant
shall have the right to cure such noncompliance, Landlord shall be entitled to
expend all reasonable costs in order to cause the same to comply with the
required condition upon surrender and Tenant shall promptly reimburse Landlord
for all such costs upon notice and, commencing on the later of the termination
of this Lease and three (3) business days after Landlord's delivery of notice of
such failure and that it elects to treat such failure as a holdover, Tenant
shall be deemed during the period that Tenant or Landlord, as the case may be,
perform obligations relating to the Surrender Improvements to be in holdover
under Article 16.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-29-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

16.HOLDING OVERIf Tenant holds over after the expiration of the Lease Term or
earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term.  If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term.  In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this
Lease.  Such month-to-month tenancy or tenancy by sufferance, as the case may
be, shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

17.ESTOPPEL CERTIFICATESWithin ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit D, attached hereto (or such other form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other information reasonably requested
by Landlord or Landlord's mortgagee or prospective mortgagee.  Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, in connection with a sale or financing of the Building by
Landlord, Landlord may require Tenant to provide Landlord with its most recent
annual financial statement and annual financial statements of the preceding two
(2) years, if Tenant is not at the time of Landlord’s request publicly listed on
a nationally-recognized stock exchange or market.  Such statements shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.  Landlord shall hold such statements
confidential.  Failure of Tenant to timely execute, acknowledge and deliver such
estoppel certificate or other instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

18.SUBORDINATIONLandlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.  This Lease shall be subject and subordinate to all
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. The subordination of
this Lease to any such future ground or underlying leases of the Building or
Project or to the lien of any mortgage, trust deed or other encumbrances, shall
be subject to Tenant's receipt of a commercially reasonable subordination,
non-disturbance, and attornment agreement in favor of Tenant. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant.  Landlord's interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-30-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

19.

DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after written notice; or

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3Abandonment or vacation of all or a substantial portion of the Premises by
Tenant while Tenant is in default under this Lease; or

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than four (4) business days after notice from Landlord.

19.2Remedies Upon Default.  Upon the occurrence and during the continuance of
any event of default by Tenant, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity (all of which remedies shall
be distinct, separate and cumulative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy that it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid rent that has been earned at the
time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid rent that
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom, specifically including, in each case to the extent allocable to the
remaining Lease Term, brokerage commissions and advertising expenses incurred to
obtain a new tenant, expenses of remodeling the Premises or any portion thereof
for a new tenant, whether for the same or a different use, and any special
concessions made to obtain a new tenant; and

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-31-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), the "worth at the time of award" shall be computed by allowing interest at
the rate set forth in Article 25, but in no case greater than the maximum amount
of such interest permitted by law.  As used in Section 19.2.1(iii), the "worth
at the time of award" shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).  

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  

19.3Subleases of Tenant.  If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.  

19.4Efforts to Relet.  No re-entry, repairs, maintenance, changes, alterations
and additions, appointment of a receiver to protect Landlord's interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant.  

19.5Landlord Default.

19.5.1General.  Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.

19.5.2Abatement of Rent.  In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Rent Commencement Date and required by this Lease,
or (ii) any failure to provide services, utilities or access to the Premises as
required by this Lease, each as a direct result of Landlord's, negligence or
willful misconduct or breach of this Lease (and except to the extent such
failure is caused in whole or in part by the action or inaction of Tenant) (any
such set of circumstances as set forth in items (i) or (ii), above, to be known
as an "Abatement Event"), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord's receipt of any such notice (the "Eligibility
Period"), then the Base Rent, Tenant's Share of Direct Expenses, and Tenant's
obligation, if any, to pay for parking (to the extent not utilized by Tenant)
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use for the normal conduct of Tenant's business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-32-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable area of the Premises; provided, however, in the event that
Tenant is prevented from using, and does not use, a portion of the Premises for
a period of time in excess of the Eligibility Period and the remaining portion
of the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not effectively conduct its business from
such remaining portion, then for such time after expiration of the Eligibility
Period during which Tenant is so prevented from effectively conducting its
business therein, the Base Rent and Tenant's Share of Direct Expenses for the
entire Premises and Tenant's obligation to pay for parking shall be abated for
such time as Tenant continues to be so prevented from using, and does not use,
the Premises.  If, however, Tenant reoccupies any portion of the Premises during
such period, the Rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date Tenant reoccupies such portion of the Premises.  To the extent an
Abatement Event is caused by an event covered by Articles 5, 11 or 13 of this
Lease, then Tenant's right to abate rent shall be governed by the terms of such
Article 5, 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto.  Except as provided in this Section 19.5.2, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due hereunder.

20.COVENANT OF QUIET ENJOYMENTLandlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, within the notice and cure periods provided for in this Lease, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof
without interference by any persons lawfully claiming by or through
Landlord.  The foregoing covenant is in lieu of any other covenant express or
implied.

21.

LETTER OF CREDIT

21.1Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C") in the amount set forth in Section 8 of
the Lease Summary (the "L‑C Amount"), which L‑C shall be issued by a
money-center, solvent and nationally recognized bank (a bank that accepts
deposits, maintains accounts, has a local San Francisco Bay Area office that
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a rating from Standard and Poors
Corporation of A- or better (or any equivalent rating thereto from any successor
or substitute rating service selected by Landlord) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto)) (collectively, the “Bank’s
Credit Rating Threshold”), and which L‑C shall be in a form reasonably approved
by Landlord.  Tenant shall pay all expenses, points and/or fees incurred by
Tenant in obtaining the L‑C.  The L‑C shall (i) be "callable" at sight,
irrevocable and unconditional, (ii) be maintained in effect, whether through
renewal or extension, for the period commencing on the Execution Date and
continuing until the date (the "L‑C Expiration Date") that is no less than sixty
(60) days after the expiration of the Lease Term as the same may be extended,
and Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L‑C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the Uniform Customs and Practices for Documentary Credits (1993-Rev),
International Chamber of Commerce Publication #500, or the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590.  Landlord
shall have the right to draw down an amount up to the face amount of the L‑C if
any of the following shall have occurred or be applicable:  (A)  such amount is
due to Landlord under the terms and conditions of this Lease, and has not been
paid within applicable notice and cure periods (or, if Landlord is prevented by
law from providing notice, within the period for payment set forth in this
Lease, plus applicable cure periods, assuming that notice is deemed delivered on
the first business day following the expiration of the period for payment set
forth in this Lease), or (B) Tenant has filed a voluntary petition under the U.
S. Bankruptcy Code or any state bankruptcy code (collectively, "Bankruptcy
Code"), or (C) an involuntary petition has been filed against Tenant under the
Bankruptcy Code that is not dismissed within thirty (30) days, or (D) this Lease
has been rejected, or is deemed rejected, under Section 365 of the U.S.
Bankruptcy Code, following the filing of a voluntary petition by Tenant under
the Bankruptcy Code, or the filing of an involuntary petition against Tenant
under the Bankruptcy Code, or (E) the Bank has notified Landlord that the L‑C
will not be renewed or extended through the L‑C Expiration Date, and Tenant has
not provided a replacement L-C that satisfies

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-33-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

the requirements of this Lease at least thirty (30) days prior to such
expiration, or (F) Tenant is placed into receivership or conservatorship, or
becomes subject to similar proceedings under Federal or State law, or (G) Tenant
executes an assignment for the benefit of creditors, or (H) if (1) any of the
Bank's Fitch Ratings (or other comparable ratings to the extent the Fitch
Ratings are no longer available) have been reduced below the Bank's Credit
Rating Threshold, or (2) there is otherwise a material adverse change in the
financial condition of the Bank, and Tenant has failed to provide Landlord with
a replacement letter of credit, conforming in all respects to the requirements
of this Article 21 (including the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1), in the amount of the applicable
L‑C Amount, within ten (10) business days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an "L‑C Draw Event").  The L‑C shall be honored by the Bank regardless of
whether Tenant disputes Landlord's right to draw upon the L‑C.  In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L‑C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) business days following Landlord's notice to Tenant of such
receivership or conservatorship (the "L‑C FDIC Replacement Notice"), Tenant
shall replace such L‑C with a substitute letter of credit from a different
issuer (which issuer shall meet or exceed the Bank's Credit Rating Threshold and
shall otherwise be acceptable to Landlord in its reasonable discretion) and that
complies in all respects with the requirements of this Article 21.  If Tenant
fails to replace such L‑C with such conforming, substitute letter of credit
pursuant to the terms and conditions of this Section 21.1, then, notwithstanding
anything in this Lease to the contrary, Landlord shall have the right to declare
Tenant in default of this Lease for which there shall be no notice or grace or
cure periods being applicable thereto (other than the aforesaid ten (10)
business day period).  Tenant shall be responsible for the payment of any and
all Tenant’s and Bank’s costs incurred with the review of any replacement L‑C,
which replacement is required pursuant to this Section or is otherwise requested
by Tenant.  In the event of an assignment by Tenant of its interest in this
Lease (and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute  letter of credit
by Landlord from the assignee shall be subject to Landlord's prior written
approval, in Landlord's reasonable discretion, and the actual and reasonable
attorney's fees incurred by Landlord in connection with such determination shall
be payable by Tenant to Landlord within thirty (30) days of billing.

21.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H)), draw upon the L‑C, in part or in whole, in the amount necessary to
cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or that Landlord reasonably estimates
that it will sustain resulting from Tenant's default of this Lease or other L-C
Draw Event and/or to compensate Landlord for any and all damages arising out of,
or incurred in connection with, the termination of this Lease, including,
without limitation, those specifically identified in Section 1951.2 of the
California Civil Code.  The use, application or retention of the L‑C, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L‑C,
and such L‑C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled.  Tenant agrees and acknowledges that (i) the L‑C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L‑C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

21.3Maintenance of L-C by Tenant.  If, as a result of any drawing by Landlord of
all or any portion of the L-C, the amount of the L-C shall be less than the L-C
Amount, Tenant shall, within ten (10) business days thereafter, provide Landlord
with additional letter(s) of credit in an amount equal to the deficiency, and
any such additional letter(s) of credit shall comply with all of the provisions
of this Article 21.  Tenant further covenants and warrants that it will neither
assign nor encumber the L-C or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.  Without limiting the generality
of the foregoing, if the L-C expires earlier than the L‑C Expiration Date,
Landlord will

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-34-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

accept a renewal thereof (such renewal letter of credit to be in effect and
delivered to Landlord, as applicable, not later than thirty (30) days prior to
the expiration of the L-C), which shall be irrevocable and automatically
renewable as above provided through the L‑C Expiration Date upon substantially
the same terms as the expiring L‑C or such  other terms as may be acceptable to
Landlord in its reasonable discretion.  If Tenant exercises its option to extend
the Lease Term pursuant to Section 2.2 then, not later than thirty (30) days
prior to the commencement of the Option Term, Tenant shall deliver to Landlord a
new L C or certificate of renewal or extension evidencing the L-C Expiration
Date as thirty (30) days after the expiration of the Option Term.  However, if
the L‑C is not timely renewed, or if Tenant fails to maintain the L‑C in the
amount and in accordance with the terms set forth in this Article 21, Landlord
shall have the right to present the L‑C to the Bank in accordance with the terms
of this Article 21, and the proceeds of the L-C shall be applied by Landlord
against any Rent payable by Tenant under this Lease that is not paid when due
and/or to pay for all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it will suffer as a result of any breach or
default by Tenant under this Lease.  In the event Landlord elects to exercise
its rights as provided above, (I) any unused proceeds shall constitute the
property of Landlord (and not Tenant’s property or, in the event of a
receivership, conservatorship, or a bankruptcy filing by, or on behalf of,
Tenant, property of such receivership, conservatorship or Tenant’s bankruptcy
estate) and need not be segregated from Landlord’s other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L‑C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.  If Landlord draws on the L-C due to Tenant’s failure to timely renew
or provide a replacement L-C, such failure shall not be considered a default
under this Lease and Landlord shall return such cash proceeds upon Tenant’s
presentation of a replacement L-C that satisfies the requirements of this Lease,
subject to reasonable satisfaction of any preference risk to Landlord.

21.4Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) its entire interest in and to the
L-C to another party, person or entity, provided such transfer is in connection
with the assignment by Landlord of its rights and interests in and to this
Lease.  In the event of a transfer of Landlord's interest in under this Lease,
Landlord shall transfer the L-C to the transferee and thereupon Landlord shall,
without any further agreement between the Parties, be released by Tenant from
all liability therefor, and it is agreed that the provisions hereof shall apply
to every transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided that, Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
business days after Tenant's receipt of an invoice from Landlord therefor.

21.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including Section 1950.7 of the California Civil Code, as
such Section now exists or as it may be hereafter amended or succeeded (the
“Security Deposit Laws”), (2) acknowledge and agree that the L‑C (including any
renewal thereof or substitute therefor or any proceeds thereof) is not intended
to serve as a security deposit, and the Security Deposit Laws shall have no
applicability or relevancy thereto, and (3) waive any and all rights, duties and
obligations that any such Party may now, or in the future will, have relating to
or arising from the Security Deposit Laws.  Tenant hereby irrevocably waives and
relinquishes the provisions of Section 1950.7 of the California Civil Code and
any successor statute, and all other provisions of law, now or hereafter in
effect, that (x) establish the time frame by which a landlord must refund a
security deposit under a lease, and/or (y) provide that a landlord may claim
from a security deposit only those sums reasonably necessary to remedy defaults
in the payment of rent, to repair damage caused by a tenant or to clean the
premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Article 21 and/or those sums reasonably necessary to (a)
compensate Landlord for any loss or damage caused by Tenant's breach of this
Lease, including any damages Landlord suffers following termination of this
Lease, and/or (b) compensate Landlord for any

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-35-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

and all damages arising out of, or incurred in connection with, the termination
of this Lease, including those specifically identified in Section 1951.2 of the
California Civil Code.  Tenant agrees not to interfere in any way with any
payment to Landlord of the proceeds of the L-C, either prior to or following a
"draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L‑C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.  Tenant shall
not request or instruct the Bank of any L‑C to refrain from paying sight
draft(s) drawn under such L‑C.

21.6Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, and
reasonable actual out-of-pocket attorneys' fees, provided that at the time of
such refund, Tenant increases the amount of such L‑C to the amount (if any) then
required under the applicable provisions of this Lease.  Tenant acknowledges
that the presentment of sight drafts drawn under any L‑C, or the Bank's payment
of sight drafts drawn under such L‑C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor.  In the
event Tenant shall be entitled to a refund as aforesaid and Landlord shall fail
to make such payment within ten (10) business days after demand, Tenant shall
have the right to deduct the amount thereof from the next installment(s) of Base
Rent.

22.COMMUNICATIONS AND COMPUTER LINETenant may install, maintain, replace, remove
or use any communications or computer wires and cables serving the Premises
(collectively, the "Lines"), provided that Tenant shall use an experienced and
qualified contractor approved in writing by Landlord, and comply with all of the
other provisions of Articles 7 and 8.  Tenant shall pay all costs in connection
therewith.  Tenant shall not be obligated to remove any Lines located in or
serving the Premises upon the expiration or earlier termination of this Lease.

23.

SIGNS

23.1Exterior Signage.  Subject to Landlord's prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, and provided all signs are
in keeping with the quality, design and style of the Building and Project,
Tenant, at its sole cost and expense, may install identification signage at the
exterior entrance to the Building, as well as internal directional, suite entry
and lobby identification signage and directory (collectively, "Tenant Signage");
provided, however, in no event shall Tenant's Signage include an "Objectionable
Name," as that term is defined in Section 23.3, of this Lease.  All such signage
shall be subject to Tenant's obtaining all required governmental approvals.  All
permitted signs shall be maintained by Tenant at its expense in a first-class
and safe condition and appearance.  Upon the expiration or earlier termination
of this Lease, Tenant shall remove all of its signs at Tenant's sole cost and
expense.  The graphics, materials, color, design, lettering, lighting, size,
illumination, specifications and exact location of Tenant's Signage
(collectively, the "Sign Specifications") shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be consistent and compatible with the quality
and nature of the Project.  Tenant hereby acknowledges that, notwithstanding
Landlord's approval of Tenant's Signage, Landlord has made no representation or
warranty to Tenant with respect to the probability of obtaining all necessary
governmental approvals and permits for Tenant's Signage.  In the event Tenant
does not receive the necessary governmental approvals and permits for Tenant's
Signage, Tenant's and Landlord's rights and obligations under the remaining
terms of this Lease shall be unaffected.  If Landlord elects to install a
multi-tenant identification sign at the entrance to the Project, Tenant shall be
entitled to install its name on such sign (subject to availability on a pro-rata
basis based on the relative square footages leased by the tenants of the
Project), at Tenant's sole cost and expense.

23.2Objectionable Name.  Tenant's Signage shall not include a name or logo that
relates to an entity that is of a character or reputation, or is associated with
a political faction or orientation, that is inconsistent with the quality of the
Project, or that would otherwise reasonably offend a landlord of the Comparable
Buildings (an "Objectionable Name").  The parties hereby agree that the
following name, or any reasonable derivation thereof, shall be deemed not to
constitute an Objectionable Name:  "Allogene Therapeutics, Inc.."

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-36-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements that are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Landlord may in its reasonable discretion require the
removal of any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
reasonably visible from the exterior of the Premises or Building.

24.COMPLIANCE WITH LAWTenant shall not do anything or suffer anything to be done
in or about the Premises or the Project that will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or that may hereafter be enacted or promulgated.  At its sole cost
and expense, Tenant shall promptly comply with all such governmental measures
pertaining to Tenant’s use of the Premises.  Should any standard or regulation
now or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations.  Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Building and Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Article 24 pertaining to Tenant’s use of the
Premises.  The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant.  Tenant's obligations
under this Article 24 are subject to the limitation in Section 10.2.  For
purposes of Section 1938 of the California Civil Code, Landlord hereby discloses
to Tenant, and Tenant hereby acknowledges, that the Project, Building and
Premises have not undergone inspection by a Certified Access Specialist
(CASp).  As required by Section 1938(e) of the California Civil Code, Landlord
hereby states as follows:  "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law. 
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant.  The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises."  In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows: 
(a) any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp approved in advance by Landlord; and (b) Tenant
shall be responsible, at Tenant's sole cost and expense, to make any
modifications to the Premises that it deems to be required as a result of any
such CASp inspection.

25.LATE CHARGESIf any installment of Rent or any other sum due from Tenant shall
not be received by Landlord or Landlord's designee within five (5) business days
after Tenant's receipt of written notice from Landlord that said amount is
delinquent, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount plus any reasonable attorneys' fees incurred
by Landlord by reason of Tenant's failure to pay Rent and/or other charges when
due hereunder.  The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder that are not paid
within ten (10) business days after Tenant's receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual "Bank Prime Loan" rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.

26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, unless a specific time period is otherwise
stated in this Lease, Landlord may, but shall not be obligated to, make any such
payment or perform any such act on Tenant's part without waiving its rights
based upon any default of Tenant and without releasing Tenant from any
obligations hereunder.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-37-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10; and (iii) subject to Section 29.21, sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including all reasonable
legal fees and other amounts so expended.  Tenant's obligations under this
Section 26.2 shall survive the expiration or sooner termination of the Lease
Term.

27.ENTRY BY LANDLORDLandlord reserves the right upon twenty four (24) hours’
prior notice to Tenant (except in the case of an emergency) to enter the
Premises at all reasonable times to (i) inspect them; (ii) show the Premises to
prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers or, during the last nine (9) months of the Lease
Term, to prospective tenants; (iii) post notices of non-responsibility (to the
extent applicable pursuant to then applicable law); or (iv) repair the Premises
or the Building, or for structural repairs to the Building or the Building's
systems and equipment as provided under this Lease. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes.  In an Emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.  Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant's use of or access to the Premises in connection with
any such entry and shall comply with Tenant’s reasonable security
measures.  Without limiting the foregoing, except in an emergency, Landlord
shall not enter into any portion of the Premises identified to Landlord as an
area containing sensitive business information unless accompanied by a
representative of Tenant.  Landlord shall hold confidential any information
regarding Tenant’s business that it may learn as a result of any such entry.

28.TENANT PARKINGTenant shall have the right, without the payment of any parking
charge or fee (other than as a reimbursement of operating expenses to the extent
allowed pursuant to the terms or Article 4), commencing on the Rent Commencement
Date, to use the amount of parking set forth in Section 9 of the Summary, in the
on-site parking lot and garage that serves the Building.  Tenant shall abide by
all reasonable rules and regulations that are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located (including any sticker or other identification system established by
Landlord and the prohibition of vehicle repair and maintenance activities in the
parking facilities) and for the dedicated parking spaces, and shall cooperate in
seeing that Tenant's employees and visitors also comply with such rules and
regulations.  Tenant's use of the Project parking facility and dedicated parking
spaces shall be at Tenant's sole risk and Tenant acknowledges and agrees that
Landlord shall have no liability whatsoever for damage to the vehicles of
Tenant, its employees and/or visitors, or for other personal injury or property
damage or theft relating to or connected with the parking rights granted herein
or any of Tenant's, its employees' and/or visitors' use of the parking
facilities.

29.

MISCELLANEOUS PROVISIONS

29.1Interpretation.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.  In this
Lease, unless otherwise specified: (a) the words “include” and “including” shall
be construed to be followed by the words “without limitation”; (b) the word “or”
shall not be deemed to be used in the exclusive sense and shall instead be used
in the inclusive sense to mean “and/or”; (c) words such as “herein”, “hereof”,
and “hereunder” refer to this Lease as a whole and not merely to the particular
provision in which such words appear; and (d) except as otherwise indicated, all
references in this Lease to “Articles,” “Sections” and “Exhibits” are intended
to refer to Articles of this Lease, Sections of this Lease and Exhibits to this
Lease.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-38-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder or interfere with Tenant's use of the Premises, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and to deliver the
same to Landlord within ten (10) business days following a request therefor.  At
the request of Landlord or any mortgagee or ground lessor, Tenant agrees to
execute a short form of Lease and deliver the same to Landlord within ten (10)
business days following the request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any security deposit, and Tenant shall attorn to such transferee.

29.6Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Payment under Protest.  If Tenant in good faith disputes any amounts billed
by Landlord, other than (i) Base Rent, (ii) Tenant's Share of Direct Expenses
(as to which Tenant may exercise its rights under Section 4.6, above), Tenant
may make payment of such amounts under protest, and reserve all of its rights
with respect to such amounts (the "Disputed Amounts").  Landlord and Tenant
shall meet and confer to discuss the Disputed Amounts and attempt, in good
faith, to resolve the particular dispute.  If, despite such good faith efforts,
Landlord and Tenant are unable to reach agreement regarding the Disputed
Amounts, either party may submit the matter to binding arbitration under the
JAMS Streamlined Arbitration Rules & Procedures.  The non-prevailing party, as
determined by JAMS, will be responsible to pay all fees and costs incurred in
connection with the JAMS procedure, as well as all other costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party.  This
Section 29.9 shall not apply to claims relating to Landlord's exercise of any
unlawful detainer rights pursuant to California law or rights or remedies used
by Landlord to gain possession of the Premises or terminate Lessee's right of
possession to the Premises.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-39-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the interest of Landlord in the Project,
including any rental, condemnation, sales and insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises.  No Landlord Parties (other than Landlord) shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
liability on behalf of itself and all persons claiming by, through or under
Tenant.  The limitations of liability contained in this Section 29.13 shall
inure to the benefit of Landlord's and the Landlord Parties' present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.  Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord's
obligations under this Lease.  Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
or loss to inventory, scientific research, scientific experiments, laboratory
animals, products, specimens, samples, and/or scientific, business, accounting
and other records of every kind and description kept at the premises and any and
all income derived or derivable therefrom.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the Parties affecting this Lease and this Lease constitutes
the Parties' entire agreement with respect to the leasing of the Premises and
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the Parties or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease.  None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the Parties.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the Party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such Party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either Party, that time period shall be extended by the period of
any delay in such Party's performance caused by a Force Majeure, provided,
however, the foregoing delays shall not apply to Tenant's termination rights
hereunder.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-40-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either Party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made.  As of
the Execution Date, any Notices to Landlord must be sent, transmitted, or
delivered, as the case may be, to the following addresses:

 

HCP, Inc.

1920 Main Street, Suite 1200

Irvine, CA  92614

Attn:  Legal Department

 

HCP Life Science Estates

950 Tower Lane, Suite 1650

Foster City, CA 94404

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

29.19Joint and Several.  If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.  

29.20Authority.  If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.  

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing Party therein shall be
paid to the prevailing Party by the other Party, which obligation on the part of
the other Party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease and all claims relating
to or arising out of this Lease or the breach thereof shall be governed by and
construed in accordance with the laws of the State of California without
reference to its conflict of laws principles.  IN ANY ACTION OR PROCEEDING
ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF
ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY
ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAVING TIME
AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-41-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each Party agrees to indemnify and defend the other Party
against and hold the other Party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including
reasonable attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying Party.   Landlord shall pay the commission owned to the Brokers in
connection with this Lease pursuant to a separate written agreement. The terms
of this Section 29.24 shall survive the expiration or earlier termination of the
Lease Term.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project as Landlord may, in Landlord's sole discretion, desire.  Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Good Faith.  Except (i) for matters for which there is a standard of
consent or discretion specifically set forth in this Lease; (ii) matters that
could have an adverse effect on the Building Structure or the Building Systems,
or that could affect the exterior appearance of the Building, or (iii) matters
covered by Article 4 (Additional Rent), or Article 19 (Defaults; Remedies)
(collectively, the “Excepted Matters”), any time the consent of Landlord or
Tenant is required, such consent shall not be unreasonably withheld or delayed,
and, except with regard to the Excepted Matters, whenever this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish
rules and regulations or make an allocation or other determination, Landlord and
Tenant shall act reasonably and in good faith.

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-42-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

29.29Development of the Project.  

29.29.1Subdivision.  Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas, so long as the same does not interfere with
Tenant's use of or access to the Premises or Tenant's parking rights.  Tenant
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from a subdivision and any all maps in connection
therewith, so long as the same does not increase Tenant's obligations or
decrease Tenant's rights under this Lease.  Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant's payment of Tenant's Share of Direct Expenses.

29.29.2Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project may be under construction following Tenant's
occupancy of the Premises, and that such construction may result in levels of
noise, dust, obstruction of access, etc. that are in excess of that present in a
fully constructed project.  Landlord shall use commercially reasonable efforts
to minimize the impact of such construction.  Tenant hereby waives any and all
rent offsets or claims of constructive eviction that may arise in connection
with such construction, so long as the same does not interfere with Tenant's use
of or access to the Premises or Tenant's parking rights.

29.30No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including reasonable attorneys' fees and costs, arising from
Tenant's breach of this warranty and representation.

29.31Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

[signatures contained on following page]

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-43-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

HCP, INC.,

 

ALLOGENE THERAPEUTICS, INC.,

a Maryland corporation

 

a Delaware corporation

 

 

 

By:

 

/s/ Scott Bohn

 

By:

/s/ David Chang

 

 

 

 

 

 

Name:

 

Scott Bohn

 

David Chang

 

 

 

 

 

Its:

 

Vice President

 

Print Name

 

 

 

 

 

 

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Schmidt

 

 

 

 

 

 

 

 

 

 

Eric Schmidt

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

Its:

Chief Financial Officer

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

-44-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EDGEWATER BUSINESS PARK

OUTLINE OF PREMISES

[gmqf44qr50zb000001.jpg] 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT A

-1-

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

EDGEWATER BUSINESS PARK

PROJECT SITE PLAN

[gmqf44qr50zb000002.jpg]

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT A-1

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

EDGEWATER BUSINESS PARK

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Premises for Tenant following the date of this
Lease.  This Tenant Work Letter is essentially organized chronologically and
addresses the issues of construction, in sequence, as such issues will arise
during construction in the Premises.    

SECTION 1

CONDITION OF PREMISES

Tenant acknowledges that Tenant shall accept the Premises in their existing,
"as-is" condition on the date of delivery thereof to Tenant, subject to Section
1.1.1 of the Lease.  Except for the payment of the Tenant Improvement Allowance
as provided in Section 2, below, Landlord shall have no obligation to make or
pay for any improvements to the Premises.

SECTION 2

TENANT IMPROVEMENTS

2.1Tenant Improvement Allowance.   Commencing as of the Execution Date, Tenant
shall be entitled to use the "Tenant Improvement Allowance", as defined in
Section 5 of the Summary to this Lease, for the costs relating to the initial
design and construction of Tenant's improvements, which are permanently affixed
to the Premises or which are "Tenant Improvement Allowance Items," as that term
is defined in Section 2.2.1, below (collectively, the "Tenant
Improvements").  In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter or otherwise in connection with Tenant's
construction of the Tenant Improvements or any Tenant Improvement Allowance
Items, as defined below, in a total amount which exceeds the sum of the Tenant
Improvement Allowance.  All Tenant Improvements for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord's property under the
terms of the Lease; provided, however, Landlord may, by written notice to Tenant
given concurrently with Landlord's approval of the "Final Working Drawings", as
that term is defined in Section 3.3, below, require Tenant, prior to the end of
the Lease Term, or given following any earlier termination of this Lease, at
Tenant's expense, to remove any Tenant Improvements and to repair any damage to
the Premises and Building caused by such removal and return the affected portion
of the Premises to a Building standard general office condition, provided,
however, that Landlord may not require Tenant to remove any Alterations which
are otherwise consistent with typical tenant improvements in the biotechnology
or pharmaceutical industries.  Landlord hereby acknowledges and agrees that the
following do not need to be removed if installed: clean suites, and any office
space.  Any portion of the Tenant Improvement Allowance that is not disbursed or
allocated for disbursement by December 31, 2020, shall revert to Landlord and
Tenant shall have no further rights with respect thereto.

2.2Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance and Additional Improvement
Allowance shall be disbursed by Landlord only for the following items and costs
(collectively the "Tenant Improvement Allowance Items"):

2.2.1.1Payment of all reasonable fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord's consultants in connection
with the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.2 of this Tenant Work Letter;

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The payment for all demolition and removal of existing improvements in
the Premises;

2.2.1.4The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, costs incurred for removal of existing
furniture, fixtures or equipment in the Premises, hoisting and trash removal
costs, costs to purchase and install in the Premises equipment customarily
incorporated into laboratory improvements or laboratory utility systems,
including, without limitation, UPS, DI Systems, boilers, air compressors,
glass/cage washers and autoclaves, painting, and contractors' fees and general
conditions;

2.2.1.5The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.6The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");

2.2.1.7Sales and use taxes;

2.2.1.8Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below.

2.2.2Disbursement of Tenant Improvement Allowance.  During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance and Additional Improvement Allowance, if applicable, for
Tenant Improvement Allowance Items for the benefit of Tenant and shall authorize
the release of monies for the benefit of Tenant as follows.

2.2.2.1Monthly Disbursements.  On or before the fifth (5th) day of each calendar
month, during the design and construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord:  (i) a
request for reimbursement of amounts paid to the "Contractor," as that term is
defined in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the work completed and the portion not completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials for the Premises; (iii) executed
mechanic's lien releases, as applicable, from all of Tenant's Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other
information reasonably requested by Landlord.  As between Landlord and Tenant
only, Tenant's request for payment shall be deemed Tenant's acceptance and
approval of the work furnished and/or the materials supplied as set forth in
Tenant's payment request.  Within forty-five (45) days thereafter, Landlord
shall deliver a check to Tenant made payable to Tenant in payment of the lesser
of:  (A) the amounts so requested by Tenant as set forth in this
Section 2.2.2.1, above (or, subject to the terms of Section 4.2.1, below, a
percentage thereof), and (B) the balance of any remaining available portion of
the Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, provided that Landlord does not dispute any request for payment
based on non-compliance of any work with the "Approved Working Drawings," as
that term is defined in Section 3.5 below, or due to any substandard
work.  Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 2 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

2.2.2.2Final Deliveries.  Following the completion of construction of the Tenant
Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with both California Civil Code Section
8134 and either Section 8136 or Section 8138 from all of Tenant's Agents, and a
certificate certifying that the construction of the Tenant Improvements in the
Premises has been substantially completed.  Tenant shall record a valid Notice
of Completion in accordance with the requirements of Section 4.3 of this Tenant
Work Letter.

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, to the extent costs are incurred by Tenant for Tenant Improvement
Allowance Items.  All Tenant Improvement Allowance Items for which the Tenant
Improvement Allowance and Additional Improvement Allowance have been made
available shall be deemed Landlord's property under the terms of this Lease.

2.4Building Standards.  The quality of Tenant Improvements shall be in keeping
with the existing improvements in the Premises.

2.5Additional Tenant Improvement Allowance.  In addition to the Tenant
Improvement Allowance, Tenant shall have the right, by written notice to
Landlord given on or before December 31, 2020, to use up to $25.00 per rentable
square foot of the Premises (i.e., up to $373,575.00) (the "Additional TI
Allowance") towards the payment of the costs of the Tenant Improvement Allowance
Items.  In the event Tenant exercises its right to use all or any portion of the
Additional TI Allowance, Tenant shall be required to pay Landlord, commencing on
Rent Commencement Date (the "Additional Payment Commencement Date"), the
"Additional TI Allowance Payment," as that term is defined below, in
consideration of Landlord provision of the Additional TI Allowance.  The
"Additional TI Allowance Payment" shall be determined as the missing component
of an annuity, which annuity shall have (i) the amount of the Additional TI
Allowance utilized by Tenant as the present value amount, (ii) a number equal to
the number of full calendar months then remaining in the Lease Term as the
number of payments, (iii) a monthly interest factor equal to seventy-five
one-hundredths percent (0.75%), which is equal to nine percent (9%) divided by
twelve (12) months per year, and (iv) the Additional TI Allowance Payment as the
missing component of the annuity.  Following the calculation of the Additional
TI Allowance Payment, Landlord and Tenant will enter into a lease amendment to
confirm the amount thereof.  Any portion of the Tenant Improvement Allowance
that is not disbursed or allocated for disbursement by December 31, 2020, shall
revert to Landlord and Tenant shall have no further rights with respect
thereto.  

SECTION 3

CONSTRUCTION DRAWINGS

3.1Selection of Architect.  Tenant shall retain an architect/space planner (the
"Architect") approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below.  Rios Clemente Hale Studios
is hereby approved as Architect if selected by Tenant.  Tenant shall retain the
engineering consultants or design/build subcontractors designated by Tenant and
reasonably approved in advance by Landlord (the "Engineers") to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work in the Premises,
which work is not part of the Base Building.  CRB is hereby approved as Tenant’s
laboratory process engineer and laboratory consultant.  All such plans and
drawings shall comply with the reasonable industry standard drawing format and
specifications, and shall be subject to Landlord's reasonable approval.  Tenant
and Architect shall verify, in the field, the dimensions and conditions as shown
on the relevant portions of the Base Building plans, and Tenant and Architect
shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith.  Landlord's review of any plans or
drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord's review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters.  

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 3 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

3.2Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced.  The final space
plan (the "Final Space Plan") shall include a layout and designation of all
offices, labs, rooms and other partitioning, their intended use, and equipment
to be contained therein.  Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan.  Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall promptly cause
the Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.  If Landlord fails to respond to the Final
Space Plan within the five (5) business day period set forth above, Tenant may
send Landlord a notice setting forth such failure and warning that a continuing
failure to respond may result in a "deemed approval" (the "Final Space Plan
Reminder Notice"). If Landlord fails to respond to the Final Space Plan within
two (2) business days after receipt of the Final Space Plan Reminder Notice,
such portion of the Final Space Plan shall be deemed approved by Landlord.  

3.3Final Working Drawings.  After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below.  Upon the approval of the Final Space Plan by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is
sufficiently complete to allow all of Tenant's Agents to bid on the work and to
obtain all applicable permits (collectively, the "Final Working Drawings") and
shall submit the same to Landlord for Landlord's approval, which shall not be
unreasonably withheld, conditioned, or delayed.  Tenant shall supply Landlord
with four (4) copies signed by Tenant of such Final Working Drawings.  Landlord
shall advise Tenant within ten (10) business days after Landlord's receipt of
the Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall promptly cause
the Final Working Drawings to be revised in accordance with such review and any
disapproval of Landlord in connection therewith.  If Landlord fails to respond
to the Final Construction Documents within the ten (10) business day period set
forth above, Tenant may send Landlord a notice setting forth such failure and
warning that a continuing failure to respond may result in a "deemed approval"
(the "Final Construction Documents Reminder Notice").  If Landlord fails to
respond to the Final Construction Documents within five (5) business days after
receipt of the Final Construction Documents Reminder Notice, such portion of the
Final Construction Documents shall be deemed approved by Landlord.

3.5Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant.  Concurrently with Tenant's delivery of
the Final Working Drawings to Landlord for Landlord's approval, Tenant may
submit the same to the appropriate municipal authorities for all applicable
building permits, provided that Tenant shall have the right to submit to the
City a  coordinated set of drawings, complete to the extent required to commence
the plan check, the first phase in the permitting process (the "Permit Set"),
prior to approval of the Final Construction Documents by Landlord (and Tenant
acknowledges that Landlord shall not be responsible for any delays or costs
incurred by Tenant in the event that Landlord requires revisions to the Final
Working Drawings after the date of such submission of plans to the City by
Tenant).  Tenant hereby agrees that neither Landlord nor Landlord's consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy.  No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned, or delayed.  

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 4 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Tenant's Selection of Contractors.

4.1.1The Contractor; Landlord's Project Manager.  Tenant shall retain a licensed
general contractor, approved in advance by Landlord, to construct the Tenant
Improvements ("Contractor").  Hathaway, Landmark, Novo, The Core Group, and XL
are hereby approved as Contractor if one of these firms is selected by
Tenant.  Landlord's approval of the Contractor shall not be unreasonably
withheld.  Landlord shall retain Project Management Advisors, Inc. ("PMA") as a
third party project manager for construction oversight of the Tenant
Improvements on behalf of Landlord, and Tenant shall pay a fee to Landlord with
respect to the PMA services equal to $1.58 per rentable square foot of the
Premises.   The PMA fee shall be a Tenant Improvement Allowance Item payable by
Landlord from the Tenant Improvement Allowance.

4.1.2Tenant's Agents.  All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents").  The
subcontractors used by Tenant, but not any laborers, materialmen, and suppliers,
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed.  If Landlord does not approve
any of Tenant's proposed subcontractors, Tenant shall submit other proposed
subcontractors for Landlord's written approval.

4.2Construction of Tenant Improvements by Tenant's Agents.

4.2.1Construction Contract; Cost Budget.  Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract
(collectively, the "Contract"). Prior to the commencement of the construction of
any phase of the Tenant Improvements, and after Tenant has accepted all bids for
the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred in connection with the design and construction of the relevant phase of
the Tenant Improvements to be performed by or at the direction of Tenant or the
Contractor, which costs form a basis for the estimated total costs of the work
of the relevant phase of the Tenant Improvements (each, a "Final Budget"). Any
costs of design and construction of the Tenant Improvements in excess of the
Tenant Improvement Allowance shall be paid by Tenant out of its own funds once
the Tenant Improvement Allowance is exhausted, but Tenant shall continue to
provide Landlord with the documents described in Sections 2.2.2.1(i),  (ii),
(iii) and (iv) of this Tenant Work Letter, above, for Landlord's approval, prior
to Tenant paying such costs.

4.2.2Tenant's Agents.

4.2.2.1Compliance with Drawings and Schedule.  Tenant's and Tenant's Agent's
construction of the Tenant Improvements shall comply with the
following:  (i) the Tenant Improvements shall be constructed in strict
accordance with the Approved Working Drawings; and (ii) Tenant's Agents shall
submit schedules of all work relating to the Tenant's Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule.  

4.2.2.2Indemnity.  The indemnities of each of the parties that are set forth in
Section 10 of the Lease shall apply to the activities of the parties under this
Tenant Work Letter

4.2.2.2Requirements of Tenant's Agents.  Each of Tenant's Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the Contract ("Substantial
Completion").  Each of Tenant's Agents shall be responsible for the replacement
or repair, without additional charge, of all work done or furnished in
accordance with its contract that shall become defective within one (1) year
after Substantial Completion.  The correction of such work shall include,
without additional charge, all additional expenses and damages incurred in
connection with such

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 5 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby.  All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.  Tenant covenants to give to Landlord
any assignment or other assurances which may be necessary to effect such right
of direct enforcement.

4.2.2.4Insurance Requirements.

4.2.2.4.1General Coverages.  The Contractor and major subcontractors shall carry
the following insurance with insurers having a  minimum A.M. best rating of A-
VIII or better (i) worker's compensation insurance covering the Contractor’s or
major subcontractor’s respective employees with a waiver of subrogation in favor
of Landlord and the property manager, (ii) general liability insurance with a
limit of not less than $1,000,000 per occurrence and $2,000,000 general
aggregate, including products/completed operations and contractual coverage, and
including Landlord and its property manager as additional insureds, and (ii) if
the cost of such Tenant Improvements exceeds $100,000 in the aggregate, then
Builders Risk insurance covering the construction of the Tenant Improvements,
and such policy shall include Landlord as an additional insured.  Other Tenant’s
Agents shall carry reasonable amounts of insurance as reasonably approved by
Landlord.

4.2.2.4.2Intentionally Omitted.  

4.2.2.4.3General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site.  All such policies of insurance must contain a provision
that the company writing said policy will endeavor to give Landlord thirty (30)
days prior written notice of any cancellation or lapse of the effective date or
any reduction in the amounts of such insurance.  In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense.  Tenant's Agents shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work.  Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder.  The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Tenant Work Letter.

4.2.2Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.

4.2.4Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same.  Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved.  Any such defects or deviations shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists that might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, take such action as Landlord reasonably deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's reasonable satisfaction.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 6 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

4.2.5Meetings.  Commencing upon the execution of this Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such meetings,
and, upon Landlord's request, certain of Tenant's Agents shall attend such
meetings.  In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor's current request for payment.

4.3Notice of Completion; Copy of Record Set of Plans.  Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a valid Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California  or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (x) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (y) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (z) to deliver to Landlord two (2) sets of copies of such record
set of drawings (hard copy and CAD files) within ninety (90) days following
issuance of a certificate of occupancy for the Premises, and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
Premises.  Within fifteen (15) days after request by Tenant following the
Substantial Completion of the Tenant Improvements, Landlord will acknowledge its
approval of the Tenant Improvements (provided that such approval has been
granted) by placing its signature on a Contractor’s Certificate of Substantial
Completion fully executed by the Architect, Contractor and Tenant.  Landlord’s
approval shall not create any contingent liabilities for Landlord with respect
to any latent quality, design, Code compliance or other like matters that may
arise subsequent to Landlord’s approval.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 7 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

SECTION 5

INTENTIONALLY OMITTED

SECTION 6

MISCELLANEOUS

6.1Intentionally Omitted.  

6.2Tenant's Representative.  Tenant has designated Laura Whelan with Savills
Studley as its sole representatives with respect to the matters set forth in
this Tenant Work Letter, who shall each have full authority and responsibility
to act on behalf of the Tenant as required in this Tenant Work Letter.

6.3Landlord's Representative.  Landlord has designated Jeff Marcowitz with PMA,
as its sole representatives with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4Time is of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

6.5Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter occurs at any time on or before the
substantial completion of the Tenant Improvements and such default remains
uncured ten (10) days following Landlord's notice of such default to Tenant,
then in addition to all other rights and remedies granted to Landlord pursuant
to the Lease, Landlord shall have the right to withhold payment of all or any
portion of the Tenant Improvement Allowance until such time as such default is
cured and/or Landlord may, without any liability whatsoever, cause the cessation
of construction of the Tenant Improvements until such time as such default is
cured (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements and any costs occasioned
thereby).

6.6Miscellaneous Charges.  Neither Tenant nor Tenant's Agents nor the Contractor
or subcontractors shall be charged for the use of parking at the Building, HVAC,
electricity, water, or, during normal construction hours, freight elevator
and/or loading docks during the construction of the Tenant Improvements (until
the Rent Commencement Date), and Tenant's initial move-in over a weekend.  

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

SCHEDULE-1

- 8 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

EDGEWATER BUSINESS PARK

NOTICE OF LEASE TERM DATES

To:

_______________________
_______________________
_______________________
_______________________


 

Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the building located at  ___________________________, California.

Gentlemen:

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Rent Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

5.

The number of rentable/usable square feet within the Premises is approximately
________ square feet.

 

6.

Tenant's Share of the Building is 100%, subject to Section 6 of the Summary of
Basic Lease Information.

 

"Landlord":

 

 

,

a

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-C

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

Agreed to and Accepted as
of                , 200  .

 

 

"Tenant":

 

a

 

 

 

By:

 

Its:

 

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-C

- 2 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

EDGEWATER BUSINESS PARK

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20___ by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises consisting of the entire
office building located at ______________________________, California, certifies
as follows:

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the Parties as to the Premises.

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project,
except as expressly set forth in the Lease.

3.Base Rent became payable on ____________.

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6.Intentionally deleted.

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.To Tenant's actual knowledge, without inquiry, all conditions of the Lease to
be performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.  The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.  

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

10.To Tenant's actual knowledge, without inquiry, as of the date hereof, there
are no existing defenses or offsets, or, to the undersigned's knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.

11.If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-D

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.Tenant is in compliance with all federal, state and local laws, ordinances,
rules and regulations affecting its use of the Premises, including those laws,
ordinances, rules or regulations relating to hazardous or toxic
materials.  Tenant has never knowingly permitted its agents, employees or
contractors to engage in the generation, manufacture, treatment, use, storage,
disposal or discharge of any hazardous, toxic or dangerous waste, substance or
material in, on, under or about the Project or the Premises or any adjacent
premises or property in violation of any federal, state or local law, ordinance,
rule or regulation.

14.To the undersigned's actual knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.  To Tenant’s actual knowledge, all work
(if any) in the common areas required by the Lease to be completed by Landlord
has been completed and all parking spaces required by the Lease have been
furnished and/or all parking ratios required by the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20__.

 

"Tenant":

 

,

a

 

 

 

By:

 

Its:

 

 

 

By:

 

Its:

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-D

- 2 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

EDGEWATER BUSINESS PARK

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Tenant Name:

 

Lease Address:

 

 

Lease Type (check correct box – right click to properties):

☐

Primary Lease/Lessee

 

 

☐

Sublease from:

 

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0

PROCESS INFORMATION

 

Describe planned site use, including a brief description of manufacturing
processes and/or pilot plants planned for this site, if any.

 

 

 

 

 

2.0

HAZARDOUS MATERIALS – OTHER THAN WASTE

 

Will (or are) non-waste hazardous materials be/being used or stored at this
site? If so, continue with the next question. If not, go to Section 3.0.

 

2.1

Are any of the following materials handled on the Property?       ☐ Yes   ☐ No

[A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.] If YES, check (right click
to properties) the applicable correct Fire Code hazard categories below.

☐

Combustible dusts/fibers

☐

Explosives

☐

Flammable liquids

☐

Combustible liquids (e.g., oils)

☐

Compressed gas - inert

☐

Flammable solids/pyrophorics

☐

Cryogenic liquids - inert

☐

Compressed gas - flammable/pyrophoric

☐

Organic peroxides

☐

Cryogenic liquids - flammable

☐

Compressed gas - oxidizing

☐

Oxidizers - solid or liquid

☐

Cryogenic liquids - oxidizing

☐

Compressed gas - toxic

☐

Reactives - unstable or water reactive

☐

Corrosives - solid or liquid

☐

Compressed gas - corrosive

☐

Toxics - solid or liquid

 

 

2-2.

For all materials checked in Section 2.1 above, please list the specific
material(s), use(s), and quantities of each used or stored on the site in the
table below; or attach a separate inventory. NOTE: If proprietary, the
constituents need not be named but the hazard information and volumes are
required.

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

 

Material/

Chemical

Physical State (Solid, Liquid, or Gas)

Container Size

Number of Containers Used & Stored

Total Quantity

Units (pounds for solids, gallons or liters for liquids, & cubic feet for gases)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-3.

Describe the planned storage area location(s) for the materials in Section 2-2
above. Include site maps and drawings as appropriate.

 

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 2 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

 

2-4.

Other hazardous materials. Check below (right click to properties) if
applicable. NOTE: If either of the latter two are checked (BSL-3 and/or
radioisotope/radiation), be advised that not all lease locations/cities or lease
agreements allow these hazards; and if either of these hazards are planned,
additional information will be required with copies of oversight agency
authorizations/licenses as they become available.

☐

Risk Group 2/Biosafety Level-2 Biohazards

☐

Risk Group 3/Biosafety Level-3 Biohazards

☐

Radioisotopes/Radiation

3.0

HAZARDOUS WASTE (i.e., REGULATED CHEMICAL WASTE)

Are (or will) hazardous wastes (be) generated?       ☐ Yes   ☐ No

If YES, continue with the next question. If not, skip this section and go to
section 4.0.

 

 

3.1

Are or will any of the following hazardous (CHEMICAL) wastes generated, handled,
or disposed of (where applicable and allowed) on the property?

 

☐

Liquids

☐

Process sludges

☐

PCBs

☐

Solids

☐

Metals

☐

wastewater

 

 

3-2.

List and estimate the quantities of hazardous waste identified in Question 3-1
above.

 

HAZRDOUS (CHEMICAL) WASTE GENERATED

SOURCE

WASTE TYPE

APPROX. MONTHLY QUANTITY with units

DISPOSITION [e.g., off-site landfill, incineration, fuel blending scrap metal;
wastewater neutralization (onsite or off-site)]

RCRA listed (federal)

Non-RCRA (Calif-ornia ONLY or recycle)

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

☐

☐

 

 

 

 

3-3.

Waste characterization by:        Process knowledge ☐       EPA lab analysis
☐     Both ☐

 

3-4.  

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility if applicable. Attach separate pages as
necessary. If not yet known, write “TBD.”

 

Hazardous Waste Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

3-5.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? NOTE: This does NOT mean
fume hoods; examples include air scrubbers, cyclones, carbon or HEPA filters at
building exhaust fans, sedimentation tanks, pH

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 3 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

 

neutralization systems for wastewater, etc.

 



☐ Yes   ☐ No

 

 

If YES, please list/describe:

 

 

 

 

 

4.0

OTHER REGULATED WASTE (i.e., REGULATED BIOLOGICAL WASTE, referred to as “Medical
Waste” in California)

 

4-1.

Will (or do) you generate medical waste?   ☐ Yes   ☐ No   If NO, skip to Section
5.0.

 

4-2.

Check the types of waste that will be generated, all of which fall under the
California Medical Waste Act:

☐

Contaminated sharps (i.e., if contaminated with  ≥ Risk Group 2 materials)

☐

Animal carcasses

☐

Pathology waste known or suspected to be contaminated with ≥ Risk Group 2
pathogens)

☐

Red bag  biohazardous waste (i.e., with  ≥ Risk Group 2 materials) for
autoclaving

☐

Human or non-human primate blood, tissues, etc.

(e.g., clinical specimens)

☐

Trace Chemotherapeutic Waste and/or Pharmaceutical waste NOT otherwise regulated
as RCRA chemical waste

 

4-3.

What vendor will be used for off-site autoclaving and/or incineration?

 

 

4-5.

Do you have a Medical Waste Permit for this site?    ☐ Yes   ☐ No, not
required.  

☐ No, but an application will be submitted.

5.0

UNDERGROUND STORAGE TANKS (USTS) & ABOVEGROUND STORAGE TANKS (ASTS)

 

5-1.

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?     ☐ Yes   ☐ No  

NOTE: If you will have your own diesel emergency power generator, then you will
have at least one AST! [NOTE: If a backup generator services multiple tenants,
then the landlord usually handles the permits.]

If  NO, skip to section 6.0. If YES, please describe capacity, contents, age,
type of the USTs or ASTs, as well any associated leak detection/spill prevention
measures. Please attach additional pages if necessary.

 

UST or AST

Capacity (gallons)

Contents

Year Installed

Type (Steel, Fiberglass, etc.)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*NOTE: The following are examples of leak detection / spill prevention measures:
integrity testing, inventory reconciliation, leak detection system, overfill
spill protection, secondary containment, cathodic protection.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 4 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

 

5-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 

5-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?     ☐ Yes   ☐ No, not yet  

If YES, please attach a copy of the required permit(s). See Section 7-1 for the
oversight agencies that issue permits, with the exception of those for diesel
emergency power generators which are permitted by the local Air Quality District
(Bay Area Air Quality Management District = BAAQMD; or San Diego Air Pollution
Control District = San Diego APCD).

 

5-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

 

 

 

5-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?

☐ Yes   ☐ No

If YES, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

5-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?

☐ Yes   ☐ No

For new tenants, are installations of this type required for the planned
operations?   ☐ Yes   ☐ No

If YES to either question in this section 5-6, please describe.

 

 

 

 

 

6.0

ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

7.0

OTHER REGULATORY PERMITS/REQUIREMENTS

 

 

7-1.

Does the operation have or require an industrial wastewater permit to discharge
into the local National Pollutant Discharge Elimination System (NPDES)?
[Example: This applies when wastewater from equipment cleaning is routed through
a pH neutralization system prior to discharge into the sanitary or lab sewer for
certain pharmaceutical manufacturing wastewater; etc.] Permits are obtained from
the regional sanitation district that is treating wastewater.

☐ Yes   ☐ No   ☐ No, but one will be prepared and submitted to the Landlord
property management company.

If so, please attach a copy of this permit or provide it later when it has been
prepared.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 5 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

 

7-2.

Has a Hazardous Materials Business Plan (HMBP) been developed for the site and
submitted via the State of California Electronic Reporting System (CERS)? [NOTE:
The trigger limits for having to do this are ≥ 200 cubic feet if any one type of
compressed gas(except for carbon dioxide and inert simple asphyxiant gases,
which have a higher trigger limit of  ≥ 1,000 cubic feet); ≥ 55 gallons if any
one type of hazardous chemical liquid; and ≥500 pounds of any one type of
hazardous chemical solid. So a full-sixe gas cylinder and a 260-liter of liquid
nitrogen are triggers! Don’t forget the diesel fuel in a backup emergency
generator if  the diesel tank size is ≥ 55 gallons and it is permitted under the
tenant (rather than  under the landlord).] NOTE: Each local Certified Unified
Program Agency (CUPA) in California governs the HMBP process so start there.
Examples: the CUPA for cities in San Mateo County is the County Environmental
Health Department; the CUPA for the City of Hayward, CA is the Hayward Fire
Department; the CUPA for Mountain View is the Mountain View Fire Department;
and, the CUPA for San Diego is the County of San Diego Hazardous Materials
Division (HMD),

☐ Yes   ☐ No, not required.  ☐ No, but one will be prepared and submitted, and a
copy will be provided to the landlord property management company.

If one has been completed, please attach a copy.  Continue to provide updated
versions as they are completed. This is a legal requirement in that State law
requires that the owner/operator of a business located on leased or rented real
property shall notify, in writing, the owner of the property that the business
is subject to and is in compliance with the Hazardous Materials Business Plan
requirements (Health and Safety Code Chapter 6.95 Section 25505.1).

 

7-3.

NOTE: Please be advised that if you are involved in any tenant improvements that
require a construction permit, you will be asked to provide the local city with
a Hazardous Materials Inventory Statement (HMIS) to ensure that your hazardous
chemicals fall within the applicable Fire Code fire control area limits for the
applicable construction occupancy of the particular building.  The HMIS will
include much of the information listed in Section 2-2.  Neither the landlord nor
the landlord’s property management company expressly warrants that the inventory
provided in Section 2-2 will necessarily meet the applicable California Fire
Code fire control area limits for building occupancy, especially in shared
tenant occupancy situations. It is the responsibility of the tenant to ensure
that a facility and site can legally handle the intended operations and
hazardous materials desired/ needed for its operations, but the landlord is
happy to assist in this determination when possible.

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

 

Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

Telephone:

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-E

- 6 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX

NO.

[(___)

 

___-____]

[Insert Bank Name And Address]

SWIFT:   [Insert No., if any]

 

 

DATE OF ISSUE:

 

 

 

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

 

 

LETTER OF CREDIT NO.

 

 

EXPIRATION

DATE:

AMOUNT

AVAILABLE:

 

USD[Insert

 

Dollar

Amount]

 

AT OUR COUNTERS

(U.S. DOLLARS [Insert Dollar Amount])

 

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.

THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.

BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE
TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS
DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-F

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___ (60 days from the Lease Expiration Date).

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"),

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-F

- 2 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER
FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT BENEFICIARY MAY,
BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND
SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-F

- 3 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:

 

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-F

- 4 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

TENANT’S PROPERTY

 

The following items, to the extent (i) not purchased with the Tenant Improvement
Allowance or Additional Improvement Allowance, and (ii) not tied into the Base
Building systems, shall be deemed "Tenant's Property":

1.All moveable furniture and equipment that is not "built-in".

2.Moveable lab casework (other than "built-in" lab casework), including moveable
lab benches.

3.Servers, server racks and back-up batteries.

4.Furniture.

5.Portable fume hoods.

6.Biosafety cabinets.

7.Glass Washes.

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

EXHIBIT-G

- 1 -

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

 

--------------------------------------------------------------------------------

 

LEASE

 

EDGEWATER BUSINESS PARK


 

 

 

 

HCP, INC.,

a Maryland corporation,

as Landlord,

and

ALLOGENE THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant.

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

 

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

4

2.

 

LEASE TERM; OPTION TERM

 

6

3.

 

BASE RENT

 

8

4.

 

ADDITIONAL RENT

 

9

5.

 

USE OF PREMISES

 

14

6.

 

SERVICES AND UTILITIES

 

19

7.

 

REPAIRS

 

20

8.

 

ADDITIONS AND ALTERATIONS

 

21

9.

 

COVENANT AGAINST LIENS

 

22

10.

 

INSURANCE

 

22

11.

 

DAMAGE AND DESTRUCTION

 

24

12.

 

NONWAIVER

 

25

13.

 

CONDEMNATION

 

25

14.

 

ASSIGNMENT AND SUBLETTING

 

26

15.

 

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

29

16.

 

HOLDING OVER

 

30

17.

 

ESTOPPEL CERTIFICATES

 

30

18.

 

SUBORDINATION

 

30

19.

 

DEFAULTS; REMEDIES

 

31

20.

 

COVENANT OF QUIET ENJOYMENT

 

33

21.

 

SECURITY DEPOSIT

 

33

22.

 

COMMUNICATIONS AND COMPUTER LINE

 

36

23.

 

SIGNS

 

36

24.

 

COMPLIANCE WITH LAW

 

37

25.

 

LATE CHARGES

 

37

26.

 

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

37

27.

 

ENTRY BY LANDLORD

 

38

28.

 

TENANT PARKING

 

38

29.

 

MISCELLANEOUS PROVISIONS

 

38

 

EXHIBITS

 

 

 

 

 

A

 

OUTLINE OF PREMISES

B

 

TENANT WORK LETTER

C

 

FORM OF NOTICE OF LEASE TERM DATES

D

 

FORM OF TENANT'S ESTOPPEL CERTIFICATE

E

 

ENVIRONMENTAL QUESTIONNAIRE

F

 

FORM OF LETTER OF CREDIT

G

 

TENANT’S PROPERTY

 

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

(i)

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

INDEX

 

 

Page(s)

Abatement Event

32

Accountant

14

Advocate Arbitrators

8

Alterations

21

Base Rent

9

Building

4

Common Areas

5

Comparable Buildings

7

Contemplated Effective Date

27

Contemplated Transfer Space

27

Direct Expenses

9

Disputed Amounts

40

Eligibility Period

33

Energy Disclosure Information

19

Energy Disclosure Requirements

19

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Excepted Matters

43

Expense Year

9

Force Majeure

41

Intention to Transfer Notice

27

Intervening Lease

5

Landlord

1

Landlord Parties

22

Lease

1

Lease Commencement Date

7

Lease Expiration Date

7

Lease Term

6

Lease Year

7

Lines

36

Mail

41

Net Worth

29

Neutral Arbitrator

8

Nine Month Period

28

Notices

41

Objectionable Name

37

Operating Expenses

9

Option Conditions

7

Option Rent

7

Option Term

7

Outside Agreement Date

8

Premises

4

Project,

4

Sign Specifications

37

Statement

13

Subject Space

26

Summary

1

Tax Expenses

12

Tenant

1

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

(ii)

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 

--------------------------------------------------------------------------------

 

 

Page(s)

Tenant Energy Use Disclosure

20

Tenant Work Letter

4

Tenant’s Occupants

29

Tenant's Accountant

14

Tenant's Share

13

Transfer Notice

26

Transfer Premium

27

Transferee

26

 

 

791223.03/WLA

186772-00003/3-7-19/gjn/gjn

(iii)

 

[Edgewater Business Park]

[Allogene Therapeutics, Inc.]

 